EXHIBIT 10.51

ADDITIONAL 2014 FORMS OF EMPLOYEE

RESTRICTED SHARE UNIT AGREEMENTS

RESTRICTED SHARE UNITS

Three Year Stock-Payable RSUs with

No Continuing Service Requirement

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

            20             STOCK-PAYABLE RESTRICTED SHARE UNITS

AWARD AGREEMENT

* * *

 

GRANTEE:    [Name]    AWARD GRANT DATE:                , 20__    RESTRICTED
SHARE UNITS:                share units   

 

 

1. Definitions. Certain terms used in this              20            
Stock-Payable Restricted Share Units Award Agreement (the “Agreement” or “Award
Agreement”) are defined in Section 12 or elsewhere in the Agreement, and such
definitions will apply except where the context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc.,
“Corporation” means PNC and its Consolidated Subsidiaries, and “Plan” means The
PNC Financial Services Group, Inc. 2006 Incentive Award Plan as amended from
time to time.



--------------------------------------------------------------------------------

2. Restricted Share Units with Related Dividend Equivalents Award. Pursuant to
the Plan and subject to the terms and conditions of the Agreement, PNC grants to
the Grantee named above (“Grantee”) a Share-denominated award opportunity of
stock-payable restricted share units (“Restricted Share Units” or “RSUs”) of the
number of restricted share units set forth above, together with the opportunity
to receive related dividend equivalents to the extent provided herein (“Dividend
Equivalents”), payable in cash, with respect to those share units (together, the
“Award”). The Award is subject to acceptance by Grantee in accordance with
Section 15 and is subject to the terms and conditions of the Award Agreement,
including conduct and other conditions and adjustments and forfeiture
provisions, and to the Plan.

3. Terms of Award. The Award is subject to the terms and conditions set forth in
the Award Agreement and to the Plan.

3.1 No Service Requirements. Grantee must be an employee of the Corporation on
the Award Grant Date. There is no continuing service requirement for the Award.

3.2 Initial Tax Withholding; Tax Share Units. Any Federal Insurance
Contributions Act (FICA) employee taxes required in connection with and at the
time of grant of the Award, and any Federal, state or local tax amounts related
to the payment of such FICA taxes or to required minimum income tax withholding
in connection with the payout at the time of grant of sufficient of the
Restricted Share Units to pay the employee FICA taxes and all related taxes
(including additional income taxes required by virtue of the pyramiding of wages
and taxes), shall be paid first from the retention of the Shares resulting from
the payout at that time of the Tax Share Units (as described below) and then any
remaining amount shall be withheld from other compensation then payable to
Grantee or as otherwise determined by PNC. The Tax Share Units will vest and be
paid out in shares of PNC common stock in accordance with the applicable
provisions of Section 6 at the time of grant and those payout Shares will be
retained by PNC, all for the sole purpose of the payment of required employee
FICA and other taxes in accordance with this Section 3.2 and Section 10.1.

The Tax Share Units shall be that number of the Restricted Share Units of the
Award equal to the aggregate of the First Day Tax Withholding amounts (in
dollars), as described below, divided by the Fair Market Value (as defined in
Section 12) of a share of PNC common stock on the Award Grant Date, rounded down
to the nearest whole share unit; provided, however, that the Tax Share Units
shall in no event exceed the number of share units the payout of which is
permitted to be accelerated for the purposes of the payment of FICA taxes and
any Federal, state and local taxes related to the payment of such FICA taxes
(including additional income taxes required by virtue of the pyramiding of wages
and taxes) in accordance with Section 409A of the U.S. Internal Revenue Code.

The First Day Tax Withholding amounts shall be (i) the dollar amount of the
employee FICA taxes imposed with respect to the Award at the time of grant and
any state or local taxes related to the payment of such FICA taxes, plus
(ii) the dollar amount of Federal, state and local income tax required to be
withheld on the income recognized by virtue of the payout of sufficient



--------------------------------------------------------------------------------

Restricted Share Units such that the retention of the Shares so paid out will be
sufficient to satisfy the payment of the dollar amount of taxes described in
clause (i) hereof, plus (iii) the dollar amount of Federal, state and local
income tax required to be withheld on the income recognized by virtue of the
payout of sufficient additional Restricted Share Units to satisfy the required
income tax withholding on the dollar amount described in clause (ii) hereof, and
so on with respect to the income taxes related to the compensation income
attributable to the pyramiding of paying out sufficient additional share units
to satisfy each successive amount of required income tax withholding.

Applicable tax withholding obligations not satisfied at the time of grant as
described above will be satisfied as provided in Section 10.2.

3.3 Tranches. The Restricted Share Units in the Award that are not Tax Share
Units (that is, the total number of Restricted Share Units set forth on page 1
of the Award Agreement minus the number of Tax Share Units) are divided into
three installments or tranches for the purpose of determining conduct and other
conditions, forfeitures, adjustments, and other provisions applicable to each
portion of the RSUs and related Dividend Equivalents under the Award Agreement.
This includes the provisions set forth in Section 4 related to Dividend
Equivalents and the provisions set forth in Sections 5 and 6 relating to
conduct-related and other provisions, to adjustments and forfeitures, and to
vesting and settlement provisions for each tranche.

The three Restricted Share Units and related Dividend Equivalents tranches
(each, a “Tranche”) are set forth below:

 

  •   one-third of the share units that are not Tax Share Units (rounded down to
the nearest whole unit) are in the first tranche (“First Tranche”);

 

  •   one-half of the remaining share units that are not Tax Share Units
(rounded down to the nearest whole unit) are in the second tranche (“Second
Tranche”); and

 

  •   the remainder of the share units that are not Tax Share Units are in the
third tranche (“Third Tranche”).

3.4 Restricted Share Units and Dividend Equivalents are not transferable.
Restricted Share Units and related Dividend Equivalents are subject to
forfeiture and adjustment pursuant to and in accordance with the applicable
conduct and other terms and conditions of the Award Agreement.

Restricted Share Units that are not forfeited in accordance with the terms of
Section 5, that vest in accordance with the terms of Section 6, and that remain
outstanding will be settled and paid out, generally in shares of PNC common
stock, all pursuant to and in accordance with the terms of Section 6 and subject
to Section 8. Restricted Share Units that are forfeited pursuant to and in
accordance with the terms of the conduct or other provisions of Section 5 will
be cancelled without payment of any consideration by PNC.



--------------------------------------------------------------------------------

The right to ongoing Dividend Equivalents is granted in connection with the
Restricted Share Units to which those Dividend Equivalents relate and therefore
will terminate, without payment of any consideration by PNC, upon the
cancellation or vesting, as applicable, of the Restricted Share Units to which
those Dividend Equivalents relate. Due to the timing of the vesting of the Tax
Share Units, no related Dividend Equivalents will be payable with respect to the
Tax Share Units.

4. Dividend Equivalents.

Dividend Equivalents.

These Dividend Equivalents are related to the Restricted Share Units other than
the Tax Share Units, and Dividend Equivalents payments are applicable for the
period during which the Tranche of Restricted Share Units to which they relate
is outstanding. Dividend Equivalents apply to the period from and after the
Award Grant Date until such time as the applicable Tranche of Restricted Share
Units granted in connection with those Dividend Equivalents (i) vests pursuant
to and in accordance with the terms of Section 6 or (ii) is cancelled upon
forfeiture in accordance with the terms of Section 5. At the end of such period
(the vesting date in accordance with Section 6 or cancellation date in
accordance with Section 5, as applicable), the related Dividend Equivalents
terminate.

Once the Agreement is effective in accordance with Section 15 and subject to the
terms and conditions of this Section 4, the Corporation will make Dividend
Equivalents payments to Grantee, where applicable, of cash equivalent to the
amounts of the quarterly cash dividends Grantee would have received, if any, had
the Restricted Share Units to which such Dividend Equivalents relate been shares
of PNC common stock issued and outstanding on the record dates for cash
dividends on PNC common stock that occur during the applicable Dividend
Equivalents period.

Due to the timing of the vesting of the Tax Share Units, no related Dividend
Equivalents will be payable with respect to the Tax Share Units.

Payment.

The Corporation will make Dividend Equivalents payments to Grantee where
applicable pursuant to this Section 4 each quarter following the dividend
payment date that relates to such record date, if any. Dividend Equivalents will
not be payable with respect to a dividend unless the Restricted Share Units to
which the Dividend Equivalents relate were outstanding on the dividend record
date for such dividend. Such amounts will be paid in cash in accordance with
applicable regular payroll practice as in effect from time to time for similarly
situated employees within 30 days after the applicable dividend payment date.

Additional Conditions.

Dividend Equivalents payments are also subject to the additional conditions set
forth below.



--------------------------------------------------------------------------------

After Record Date.

Except as otherwise provided in Section 5.2(a) (Termination for Cause),
Section 5.4 (Clawback, Adjustment or Recoupment), or Section 14.9 (Applicable
Law; Clawback, Adjustment or Recoupment), if the termination of the right to
ongoing Dividend Equivalents occurs after the dividend record date for a quarter
but before the related dividend payment date, the Corporation will nonetheless
make such a quarterly dividend equivalents payment to Grantee with respect to
that record date, if any.

Suspensions.

Where payment of Dividend Equivalents that would otherwise be made is suspended
pursuant to Section 5.3 pending resolution of a potential forfeiture of the
Restricted Share Units, then such payment will be made only if and when the
suspension is resolved favorable to Grantee and the Restricted Share Units are
not forfeited. No interest will be paid with respect to any suspended payments.
If the suspension is resolved adverse to Grantee, both the Restricted Share
Units and any suspended Dividend Equivalents payments will be forfeited without
payment.

Clawbacks After Payment.

Except as otherwise provided in Section 5.2(b) (Detrimental Conduct),
Section 5.4 (Clawback, Adjustment or Recoupment), Section 12.11 (Definitions –
Detrimental Conduct), or Section 14.9 (Applicable Law; Clawback, Adjustment or
Recoupment), termination or cancellation of the right to ongoing Dividend
Equivalents will have no effect on cash payments made pursuant to this Section 4
prior to such termination or cancellation.

5. Forfeiture Provisions; Termination Upon Failure to Meet Applicable
Conditions.

5.1 Termination Upon Forfeiture of Units. The Award is subject to the forfeiture
provisions set forth in this Section 5. Upon forfeiture and cancellation of
Restricted Share Units, or specified portion thereof, and the right to receive
payment with respect to the Dividend Equivalents related to such Restricted
Share Units, pursuant to the terms and conditions of this Section 5, the Award
will terminate with respect to such Restricted Share Units and related Dividend
Equivalents, or specified portion thereof, and neither Grantee nor any
successors, heirs, assigns or legal representatives of Grantee will thereafter
have any further rights or interest in such Restricted Share Units or the
related right to Dividend Equivalents evidenced by the Award Agreement.

5.2 Forfeiture Upon Termination for Cause or Pursuant to Detrimental Conduct
Provisions.

(a) Termination for Cause. In the event that Grantee’s employment with the
Corporation is terminated by the Corporation for Cause (as defined in
Section 12) prior to the 3rd anniversary of the Award Grant Date and prior to
the occurrence of a Change of Control (as defined in Section 12), if any, then
all then outstanding Restricted Share Units, together with the right to receive
any payment on or after Grantee’s Termination Date (as defined in Section 12)
with respect to the Dividend Equivalents related to those Restricted Share
Units, will be forfeited and cancelled without payment of any consideration by
PNC as of Grantee’s Termination Date.



--------------------------------------------------------------------------------

(b) Detrimental Conduct. At any time prior to the date that such Restricted
Share Units vest in accordance with Section 6, Restricted Share Units, or
specified portion thereof, and related Dividend Equivalents, including Dividend
Equivalents that may already have been paid to Grantee, will be forfeited and
cancelled, without payment of any consideration by PNC, on the date and to the
extent that PNC, acting by the Compensation Committee (as defined in Section 12)
or its delegate or other PNC Designated Person (as defined in Section 12), as
applicable, (1) determines in its sole discretion that Grantee has engaged in
Detrimental Conduct (as defined in Section 12), and, if so, (2) determines in
its sole discretion to so cancel all or a specified portion of the Restricted
Share Units that have not yet vested in accordance with Section 6 and of the
Dividend Equivalents related to such Restricted Share Units, including Dividend
Equivalents related to such Restricted Share Units that may already have been
paid to Grantee, on the basis of such determination that Grantee has engaged in
Detrimental Conduct as set forth in Section 12.11, whether such determination is
made during the period of Grantee’s employment with the Corporation or after
Grantee’s Termination Date; provided, however, that (i) no determination that
Grantee has engaged in Detrimental Conduct may be made on or after the date of
Grantee’s death and Detrimental Conduct will not apply to conduct by or
activities of successors to the Restricted Share Units and related Dividend
Equivalents by will or the laws of descent and distribution in the event of
Grantee’s death; (ii) no determination that Grantee has engaged in Detrimental
Conduct may be made between the time PNC enters into an agreement providing for
a Change of Control and the time such agreement either terminates or results in
a Change of Control; and (iii) no determination that Grantee has engaged in
Detrimental Conduct may be made after the occurrence of a Change of Control.

5.3 Suspension and Forfeiture Related to Judicial Criminal Proceedings. If any
criminal charges are brought against Grantee, in an indictment or in other
analogous formal charges commencing judicial criminal proceedings, alleging the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation, then to the extent that the
Restricted Share Units or any portion thereof are still outstanding and have not
yet vested, the Compensation Committee or its delegate or other PNC Designated
Person may determine that the vesting of those Restricted Share Units and any
further Dividend Equivalents payments will be suspended.

Any such suspension of vesting will continue until the earliest to occur of the
following:

(1) resolution of the criminal proceedings in a manner that results in a
conviction (including a plea of guilty or of nolo contendere) of Grantee for, or
any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation;

(2) resolution of the criminal proceedings in one of the following ways: (i) the
charges as they relate to such alleged felony have been dismissed (with or
without prejudice); (ii) Grantee has been acquitted of such alleged felony; or
(iii) a criminal proceeding relating to such alleged felony has been completed
without resolution (for example, as a result of a mistrial) and the relevant
time period for recommencing criminal proceedings relating to such alleged
felony has expired without any such recommencement;



--------------------------------------------------------------------------------

(3) Grantee’s death; and

(4) the occurrence of a Change of Control.

If the suspension is terminated by the occurrence of an event set forth in
clause (1) above, those Restricted Share Units, together with all payments with
respect to the related Dividend Equivalents that had been suspended, will, upon
such occurrence, be automatically forfeited, will not vest or be eligible to
vest, and will be cancelled without payment of any consideration by PNC.

If the suspension is terminated by the occurrence of an event set forth in
clause (2), (3) or (4) above, then vesting of those Restricted Share Units will
proceed in accordance with Section 6, as applicable, any Dividend Equivalents
payments that had been suspended will be paid, and payment of ongoing Dividend
Equivalents, if any, will resume in accordance with Section 4 as applicable. No
interest will be paid with respect to any suspended payments.

5.4 Clawback, Adjustment or Recoupment. Restricted Share Units and related
Dividend Equivalents are also subject to rescission, cancellation or recoupment,
in whole or in part, if, when and to the extent so provided under any clawback,
adjustment or similar policy of PNC in effect on the Award Grant Date (including
PNC’s 2012 Incentive Compensation Adjustment and Clawback Policy as amended from
time to time) or that may be established thereafter and to any clawback or
recoupment that may be required by applicable law or regulation.

 

  6. Vesting and Settlement of Restricted Share Units.

6.1 Vesting. Grantee’s outstanding Restricted Share Units will vest upon the
earliest to occur of the events set forth in the subclauses below, provided that
those Restricted Share Units have not been forfeited prior to such vesting event
pursuant to any of the provisions of Section 5 and remain outstanding at that
time:

(i) the Award Grant Date in the case of the Tax Share Units;

(ii) the 1st anniversary of the Award Grant Date in the case of the First
Tranche of RSUs, the 2nd anniversary of the Award Grant Date in the case of the
Second Tranche of RSUs, and the 3rd anniversary of the Award Grant Date in the
case of the Third Tranche of RSUs, as the case may be, or, if later, on the date
as of which any suspension imposed with respect to those Restricted Share Units
pursuant to Section 5.3 is lifted without forfeiture of such share units and
they vest, as applicable;

(iii) the date of Grantee’s death; and

(iv) the end of the day immediately preceding the day a Change of Control
occurs.



--------------------------------------------------------------------------------

Restricted Share Units that have been forfeited pursuant to the provisions of
Section 5 are not eligible for vesting, will not settle and will be cancelled
without payment of any consideration by PNC.

The period during which Dividend Equivalents will be paid with respect to the
Dividend Equivalents related to such Restricted Share Units will end and such
Dividend Equivalents will terminate on the vesting date for such Restricted
Share Units in accordance with Section 6 or on the cancellation date for such
Restricted Share Units in accordance with Section 5, as applicable.

6.2 Settlement.

(a) Tax Share Units. Vested Tax Share Units will be settled at the time set
forth in Section 6.3 for the payout of Tax Share Units by delivery of that
number of whole shares of PNC common stock equal to the number of vested Tax
Share Units being settled.

(b) Except as otherwise provided in Section 6.2 (a) above, Restricted Share
Units that have vested pursuant to the applicable provisions of Section 6.1 and
that remain outstanding will be paid out at the time set forth in Section 6.3
either by delivery to Grantee of that number of whole shares of PNC common stock
equal to the number of outstanding vested Restricted Share Units being settled
or as otherwise provided pursuant to Section 8 if applicable.

No fractional shares will be delivered to Grantee. If the outstanding vested
Restricted Share Units being settled include a fractional interest, such
fractional interest will be liquidated and paid to Grantee in cash on the basis
of the then current Fair Market Value (as defined in Section 12) of PNC common
stock as of the vesting date (or as of the scheduled payment date pursuant to
subsection (2) of the third bullet under Section 6.3(b) if payment is made
pursuant to that provision as necessary) or in any case as otherwise provided in
Section 10.2 or in Section 8 as applicable.

Delivery of shares and/or other payment pursuant to the Award will not be made
unless and until all applicable tax withholding requirements with respect to
such payment have been satisfied in accordance with Section 10.

6.3 Payout Timing.

(a) Tax Share Units. Payment will be made in settlement of the vested Tax Share
Units as soon as practicable upon the vesting of those share units as set forth
in subclause (i) of Section 6.1, and the shares of PNC common stock so paid out
in settlement of the vested Tax Share Units will be retained by PNC for FICA and
other tax withholding in accordance with Sections 3.2 and 10.1.

(b) Except as otherwise provided in Section 6.3(a) above, payment will be made
to Grantee in settlement of Restricted Share Units that have vested and remain
outstanding as soon as practicable after the vesting date set forth in the
applicable subclause of Section 6.1 for such Restricted Share Units, generally
within 30 days but no later than December 31st of the calendar year in which the
vesting date occurs, subject to the provisions of the following bullets, if
applicable. No interest will be paid with respect to any such payments made
pursuant to this Section 6.



--------------------------------------------------------------------------------

  •   In the event that the vesting date pursuant to Section 6.1(ii) is the date
as of which any suspension imposed pursuant to Section 5.3 is lifted, payment
will be made no later than the earlier of (a) 30 days after the vesting date and
(b) December 31st of the calendar year in which the vesting date occurs.

 

  •   Where vesting occurs pursuant to Section 6.1(iii) upon Grantee’s death,
payment will be made no later than December 31st of the calendar year in which
Grantee’s death occurred or, if later, the 15th day of the 3rd calendar month
following the date of Grantee’s death.

 

  •   Where vesting occurs pursuant to Section 6.1(iv) due to the occurrence of
a Change of Control:

 

  (1) If, under the circumstances, the Change of Control is a permissible
payment event under Section 409A of the U.S. Internal Revenue Code, payment will
be made as soon as practicable after the Change of Control date, but in no event
later than December 31st of the calendar year in which the Change of Control
occurs or, if later, by the 15th day of the third calendar month following the
date on which the Change of Control occurs, other than in unusual circumstances
where a further delay thereafter would be permitted under Section 409A of the
U.S. Internal Revenue Code, and if such a delay is permissible, as soon as
practicable within such limits.

 

  (2) If, under the circumstances, payment at the time of the Change of Control
would not comply with Section 409A of the U.S. Internal Revenue Code, then
payment will be made as soon as practicable after the date that would have been
the scheduled vesting date for such Restricted Share Units had they vested
pursuant to Section 6.1(ii) rather than pursuant to Section 6.1(iv), but in no
event later than December 31st of the calendar year in which such scheduled
vesting date occurs.

 

  •   Where vesting occurs pursuant to Section 6.1(iv) due to the occurrence of
a Change of Control and payment is scheduled, pursuant to subsection (2) of the
bullet above, for as soon as practicable after the date that would have been the
scheduled vesting date for such Restricted Share Units had they vested pursuant
to Section 6.1(ii) rather than pursuant to Section 6.1(iv), but Grantee dies
prior to that scheduled payout date, payment will be made no later than
December 31st of the calendar year in which Grantee’s death occurred or, if
later (but not beyond the end of the calendar year in which the vesting would
have occurred had such RSUs vested pursuant to Section 6.1(ii) rather than
pursuant to Section 6.1(iv)), the 15th day of the 3rd calendar month following
the date of Grantee’s death.



--------------------------------------------------------------------------------

If there is a dispute regarding payment of a final award amount, PNC will settle
the undisputed portion of the award amount, if any, within the time frame set
forth above in this Section 6.3, and will settle any remaining portion as soon
as practicable after such dispute is finally resolved but in any event within
the time period permitted under Section 409A of the U.S. Internal Revenue Code.

7. No Rights as Shareholder Until Issuance of Shares. Grantee will have no
rights as a shareholder of PNC by virtue of this Award unless and until shares
of PNC common stock are issued and delivered in settlement of outstanding vested
Restricted Share Units pursuant to and in accordance with Section 6.

8. Capital Adjustments.

8.1 Except as otherwise provided in Section 8.2, if applicable, if corporate
transactions such as stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by PNC
(“Corporate Transactions”) occur prior to the time, if any, that outstanding
vested Restricted Share Units are settled and paid, the Compensation Committee
or its delegate shall make those adjustments, if any, in the number, class or
kind of Restricted Share Units and related Dividend Equivalents then outstanding
under the Award that it deems appropriate in its discretion to reflect Corporate
Transactions such that the rights of Grantee are neither enlarged nor diminished
as a result of such Corporate Transactions, including without limitation
(a) measuring the value per share unit of any share-denominated award amount
authorized for payment to Grantee pursuant to Section 6 by reference to the per
share value of the consideration payable to a PNC common shareholder in
connection with such Corporate Transactions and (b) authorizing payment of the
entire value of any award amount authorized for payment to Grantee pursuant to
Section 6 to be paid in cash at the applicable time specified in Section 6.

All determinations hereunder will be made by the Compensation Committee or its
delegate in its sole discretion and will be final, binding and conclusive for
all purposes on all parties, including without limitation Grantee.

8.2 Upon the occurrence of a Change of Control, (a) the number, class and kind
of Restricted Share Units and related Dividend Equivalents then outstanding
under the Award will automatically be adjusted to reflect the same changes as
are made to outstanding shares of PNC common stock generally, (b) the value per
share unit of any share-denominated award amount will be measured by reference
to the per share value of the consideration payable to a PNC common shareholder
in connection with such Corporate Transaction or Transactions if applicable, and
(c) if the effect of the Corporate Transaction or Transactions on a PNC common
shareholder is to convert that shareholder’s holdings into consideration that
does not consist solely (other than as to a minimal amount) of shares of PNC
common stock, then the entire value of any payment to be made to Grantee
pursuant to Section 6 will be made solely in cash at the applicable time
specified by Section 6.



--------------------------------------------------------------------------------

9. Prohibitions Against Sale, Assignment, etc.; Payment to Legal Representative.

(a) Restricted Share Units and related Dividend Equivalents may not be sold,
assigned, transferred, exchanged, pledged, or otherwise alienated or
hypothecated.

(b) If Grantee is deceased at the time any outstanding vested Restricted Share
Units are settled and paid out in accordance with the terms of Section 6, such
delivery of shares and/or other payment will be made to the executor or
administrator of Grantee’s estate or to Grantee’s other legal representative as
determined in good faith by PNC.

(c) Any delivery of shares or other payment made in good faith by PNC to
Grantee’s executor, administrator or other legal representative, or retained by
PNC for taxes pursuant to Sections 3, 6 and 10, will extinguish all right to
payment hereunder.

10. Withholding Taxes.

10.1 The Corporation will retain the whole shares of PNC common stock payable
hereunder upon settlement of the Tax Share Units to satisfy the employee FICA
taxes imposed on the Award at the time of grant, any state or local taxes
related to the payment of such FICA taxes, and all minimum Federal, state or
local income tax withholding requirements with respect to the payout of Tax
Share Units. Any tax withholding obligation with respect to such FICA and other
taxes remaining after the retention of Shares for the purpose of payment of such
taxes will be satisfied by the Corporation by withholding for such purpose from
other compensation then payable to Grantee, or as otherwise determined by PNC.

For purposes of this Section 10.1, shares of PNC common stock retained to
satisfy applicable FICA and other withholding tax requirements will be valued at
their Fair Market Value (as defined in Section 12) on the date the tax
withholding obligation arises (that is, on the Award Grant Date).

10.2 Where all applicable withholding tax obligations have not previously been
satisfied, PNC will, at the time any such obligation arises in connection
herewith, retain an amount sufficient to satisfy the minimum amount of taxes
then required to be withheld by the Corporation in connection therewith from
amounts then payable hereunder to Grantee or, if none, from other compensation
then payable to Grantee, or as otherwise determined by PNC.

Unless the Compensation Committee or its delegate or other PNC Designated Person
determines otherwise, where amounts are then payable hereunder to Grantee in the
form of shares of PNC common stock, the Corporation will retain whole shares
from any such amounts until such withholdings in the aggregate are sufficient to
satisfy such minimum required withholding obligation. In the event that amounts
then payable to Grantee include a fractional interest, withholding may be made
in the form of shares with respect to such fractional interest. In the event
that amounts are not then payable hereunder to Grantee in the form of shares or
that such withholdings are otherwise not sufficient to meet the minimum amount
of taxes then required to be withheld, withholding will be made from any amounts
then payable hereunder to Grantee that are settled in cash until such
withholdings in the aggregate are sufficient to satisfy such minimum required
withholding obligation.



--------------------------------------------------------------------------------

If any withholding is required prior to the time amounts are payable to Grantee
hereunder or if such amounts are not sufficient to satisfy such obligation in
full, the withholding will be taken from other compensation then payable to
Grantee or as otherwise determined by PNC.

For purposes of this Section 10.2, shares of PNC common stock retained to
satisfy applicable withholding tax requirements will be valued at their Fair
Market Value (as defined in Section 12) on the date the tax withholding
obligation arises.

If Grantee desires to have an additional amount withheld above the required
minimum, up to Grantee’s W-4 obligation if higher, and if PNC so permits,
Grantee may elect to satisfy this additional withholding by payment of cash. The
Corporation will not retain Shares for this purpose. If Grantee’s W-4 obligation
does not exceed the required minimum withholding in connection herewith, no
additional withholding may be made.

11. Employment. Neither the granting of the Restricted Share Units and related
Dividend Equivalents award nor any payment with respect to such Award authorized
hereunder nor any term or provision of the Award Agreement shall constitute or
be evidence of any understanding, expressed or implied, on the part of PNC or
any subsidiary to employ Grantee for any period or in any way alter Grantee’s
status as an employee at will.

12. Certain Definitions. Except where the context otherwise indicates, the
following definitions apply for purposes of the Agreement.

12.1 “Agreement” or “Award Agreement.”

“Agreement” or “Award Agreement” means the
            20            Stock-Payable Restricted Share Units Award Agreement
between PNC and Grantee evidencing the Restricted Share Units with related
Dividend Equivalents award granted to Grantee pursuant to the Plan.

12.2 “Award;” “Award Grant Date.”

“Award” means the Restricted Share Units with related Dividend Equivalents award
granted to Grantee pursuant to the Plan and evidenced by the Award Agreement.

“Award Grant Date” means the Award Grant Date set forth on page 1 of the Award
Agreement and is the date as of which the Restricted Share Units and related
Dividend Equivalents are authorized to be granted by the Compensation Committee
or its delegate in accordance with the Plan.

12.3 “Board” means the Board of Directors of PNC.

12.4 “Cause” and “termination for Cause.” For purposes of the Award Agreement,
“Cause” means:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;



--------------------------------------------------------------------------------

(b) a material breach by Grantee of (1) any code of conduct of PNC or any code
of conduct of a subsidiary of PNC that is applicable to Grantee or (2) other
written policy of PNC or other written policy of a subsidiary of PNC that is
applicable to Grantee, in either case required by law or established to maintain
compliance with applicable law;

(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or any of its subsidiaries or any client or customer of PNC
or any of its subsidiaries;

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or

(e) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

The cessation of employment of Grantee will be deemed to have been a termination
of Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when PNC, by PNC’s CEO or his or her designee (or, if
Grantee is the CEO, the Board), determines that Grantee is guilty of conduct
described in clause (a), (b) or (c) above or that an event described in clause
(d) or (e) above has occurred with respect to Grantee and, if so, determines
that the termination of Grantee’s employment with the Corporation will be deemed
to have been for Cause.

12.5 “CEO” means the chief executive officer of PNC.

12.6 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section 12.6(a), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section 12.6(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;



--------------------------------------------------------------------------------

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

12.7 “Compensation Committee” means the Personnel and Compensation Committee of
the Board or such person or persons as may be designated or appointed by that
committee as its delegate or designee.

12.8 “Competitive Activity.”

“Competitive Activity” while Grantee is an employee of the Corporation means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (1) engaged in business activities similar to some or
all of the business activities of PNC or



--------------------------------------------------------------------------------

any subsidiary or (2) engaged in business activities that Grantee knows PNC or
any subsidiary intends to enter within the next twelve (12) months, in either
case whether Grantee is acting as agent, consultant, independent contractor,
employee, officer, director, investor, partner, shareholder, proprietor or in
any other individual or representative capacity therein.

“Competitive Activity” on or after Grantee’s Termination Date means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (a) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary as of Grantee’s
Termination Date or (b) engaged in business activities that Grantee knows PNC or
any subsidiary intends to enter within the first twelve (12) months after
Grantee’s Termination Date or, if later and if applicable, after the date
specified in subsection (a), clause (ii) of the definition of Detrimental
Conduct in Section 12.11, in either case whether Grantee is acting as agent,
consultant, independent contractor, employee, officer, director, investor,
partner, shareholder, proprietor or in any other individual or representative
capacity therein.

For purposes of Competitive Activity as defined in this Section 12.8, and for
purposes of the definition of competitive activity in any other PNC restricted
share unit or in any PNC restricted stock, stock option, or other equity-based
award or awards held by Grantee, however, the term subsidiary or subsidiaries
shall not include companies in which the Corporation holds an interest pursuant
to its merchant banking authority.

12.9 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under U.S. generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the U.S. Internal Revenue Code.

12.10 “Corporation” means PNC and its Consolidated Subsidiaries.

12.11 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given or withheld at PNC’s sole discretion), in any Competitive Activity
as defined in Section 12.8 in the continental United States at any time during
the period of Grantee’s employment with the Corporation and extending through
(and including) the first (1st) anniversary of the later of (i) Grantee’s
Termination Date and, if different, (ii) the first date after Grantee’s
Termination Date as of which Grantee ceases to have a service relationship with
the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.



--------------------------------------------------------------------------------

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Compensation Committee or its delegate or
other PNC Designated Person, as applicable, determines that Grantee has engaged
in conduct described in clause (a) or clause (b) above or that an event
described in clause (c) above has occurred with respect to Grantee and, if so,
(1) determines in its sole discretion that Grantee will be deemed to have
engaged in Detrimental Conduct for purposes of the Agreement and (2) determines
in its sole discretion to cancel all or a specified portion of the Restricted
Share Units that have not yet vested in accordance with Section 6 and of the
Dividend Equivalents related to such Restricted Share Units, including Dividend
Equivalents related to such Restricted Share Units that may already have been
paid to Grantee, on the basis of such determination that Grantee has engaged in
Detrimental Conduct.

12.12 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the U.S. Internal Revenue Code, that Grantee either (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Grantee has been determined to
be eligible for U.S. Social Security disability benefits, Grantee will be
presumed to be Disabled as defined herein.

12.13 “Dividend Equivalents” means the opportunity to receive dividend
equivalents granted to Grantee pursuant to the Plan in connection with the
Restricted Share Units to which they relate and evidenced by the Award
Agreement.

12.14 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means (a) the reported closing price, rounded to the nearest
hundredth with 0.005 being rounded upward to 0.01, on the New York Stock
Exchange (or such successor reporting system as PNC may select) for a share of
PNC common stock on such date, or, if no PNC common stock trades have been
reported on such exchange for that day, such closing price, as so rounded, on
the next preceding day for which there were reported trades or, if the
Compensation Committee has so acted, (b) fair market value as determined using
such other reasonable method adopted by the Compensation Committee in good faith
for such purpose that uses actual transactions in PNC common stock as reported
by a national securities exchange or the Nasdaq National Market, provided that
such method is consistently applied.

12.15 “GAAP” or “U.S. generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

12.16 “Grantee” means the person to whom the Restricted Share Units with related
Dividend Equivalents award is granted and is identified as Grantee on page 1 of
the Agreement.



--------------------------------------------------------------------------------

12.17 “Internal Revenue Code” or “U.S. Internal Revenue Code” means the United
States Internal Revenue Code of 1986 as amended and the rules and regulations
promulgated thereunder.

12.18 “Person” has the meaning specified in the definition of Change of Control
in Section 12.6(a).

12.19 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan as amended from time to time.

12.20 “PNC” means The PNC Financial Services Group, Inc.

12.21 “PNC Designated Person” or “Designated Person” will be: (a) the
Compensation Committee or its delegate if Grantee is (or was when Grantee ceased
to be an employee of the Corporation) either a member of the Corporate Executive
Group (or equivalent successor classification) or subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to PNC securities
(or both); or (b) the Compensation Committee, the CEO, or the Chief Human
Resources Officer of PNC, or any other individual or group as may be designated
by one of the foregoing to act as Designated Person for purposes of the
Agreement.

12.22 “Restricted Share Units” or “RSUs” means the Share-denominated award
opportunity of the number of restricted share units specified as the Restricted
Share Units on page 1 of the Award Agreement, subject to capital adjustments
pursuant to Section 8 if any, granted to Grantee pursuant to the Plan and
evidenced by the Award Agreement.

12.23 “SEC” means the United States Securities and Exchange Commission.

12.24 “Section 409A” means Section 409A of the U.S. Internal Revenue Code.

12.25 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

12.26 “Share” means a share of PNC common stock.

12.27 “Tax Share Units” has the meaning set forth in Section 3.

12.28 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
U.S. generally accepted accounting principles and Grantee does not continue to
be employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.



--------------------------------------------------------------------------------

12.29 “Tranche” and “First, Second or Third Tranche” have the meanings specified
in Section 3.

13. Grantee Covenants.

13.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 13 and 14 by virtue of receiving this Restricted Share Units with
related Dividend Equivalents award (regardless of whether such share units or
any portion thereof are ultimately settled and regardless of whether any such
dividend equivalents are ultimately paid); that such provisions are reasonable
and properly required for the adequate protection of the business of PNC and its
subsidiaries; and that enforcement of such provisions will not prevent Grantee
from earning a living.

13.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 13.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of Grantee’s Termination Date, or (ii) was a customer
of PNC or any subsidiary for which PNC or any subsidiary provided any services
at any time during the twelve (12) months preceding Grantee’s Termination Date,
or (iii) was, as of Grantee’s Termination Date, considering retention of PNC or
any subsidiary to provide any services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.

13.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
shall not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.



--------------------------------------------------------------------------------

13.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”). Grantee
agrees to assign and hereby does assign to PNC or its designee all of Grantee’s
right, title and interest, including copyrights and patent rights, in and to all
Developments. Grantee shall perform all actions and execute all instruments that
PNC or any subsidiary shall deem necessary to protect or record PNC’s or its
designee’s interests in the Developments. The obligations of this Section 13.4
shall be performed by Grantee without further compensation and shall continue
beyond Grantee’s Termination Date.

14. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

14.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
Federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

14.2 Equitable Remedies. A breach of the provisions of any of Sections 13.2,
13.3 or 13.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

14.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 13.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

14.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

14.5 Severability. The restrictions and obligations imposed by Sections 13.2,
13.3, 13.4, 14.1 and 14.7 are separate and severable, and it is the intent of
Grantee and PNC that if any restriction or obligation imposed by any of these
provisions is deemed by a court of competent jurisdiction to be void for any
reason whatsoever, the remaining provisions, restrictions and obligations shall
remain valid and binding upon Grantee.



--------------------------------------------------------------------------------

14.6 Reform. In the event any of Sections 13.2, 13.3 and 13.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

14.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 13.2, 13.3 and 13.4.

14.8 Compliance with U.S. Internal Revenue Code Section 409A. It is the
intention of the parties that the Award and the Agreement comply with the
provisions of Section 409A of the U.S. Internal Revenue Code to the extent, if
any, that such provisions are applicable to the Agreement, and the Agreement
will be administered by PNC in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A
of the U.S. Internal Revenue Code, Grantee agrees that PNC may, without the
consent of Grantee, modify the Agreement and the Award to the extent and in the
manner PNC deems necessary or advisable or take such other action or actions,
including an amendment or action with retroactive effect, that PNC deems
appropriate in order either to preclude any such payments or benefits from being
deemed “deferred compensation” within the meaning of Section 409A of the U.S.
Internal Revenue Code or to provide such payments or benefits in a manner that
complies with the provisions of Section 409A of the U.S. Internal Revenue Code
such that they will not be taxable thereunder.

14.9 Applicable Law; Clawback, Adjustment or Recoupment. Notwithstanding
anything in the Agreement, PNC will not be required to comply with any term,
covenant or condition of the Agreement if and to the extent prohibited by law,
including but not limited to Federal banking and securities regulations, or as
otherwise directed by one or more regulatory agencies having jurisdiction over
PNC or any of its subsidiaries, and further, to the extent applicable to
Grantee, the Award, and any right to receive and retain any Shares or other
value pursuant to the Award, will be subject to rescission, cancellation or
recoupment, in whole or in part, if, when and to the extent so provided under
any clawback, adjustment or similar policy of PNC in effect on the Award Grant
Date or that may be established thereafter and to any clawback or recoupment
that may be required by applicable law or regulation.

14.10 Subject to the Plan and Interpretations. In all respects the Award and the
Agreement are subject to the terms and conditions of the Plan, which has been
made available to Grantee and is incorporated herein by reference; provided,
however, the terms of the Plan shall



--------------------------------------------------------------------------------

not be considered an enlargement of any benefits under the Agreement. Further,
the Award and the Agreement are subject to any interpretation of, and any rules
and regulations issued by, the Compensation Committee, or its delegate or under
the authority of the Compensation Committee, whether made or issued before or
after the Award Grant Date.

14.11 Headings; Entire Agreement. Headings used in the Agreement are provided
for reference and convenience only, shall not be considered part of the
Agreement, and shall not be employed in the construction of the Agreement. The
Agreement constitutes the entire agreement between Grantee and PNC with respect
to the subject matters addressed herein, and supersedes all other discussions,
negotiations, correspondence, representations, understandings and agreements
between the parties concerning the subject matters hereof.

14.12 Modification. Modifications or adjustments to the terms of this Agreement
may be made by PNC as permitted in accordance with the Plan or as provided for
in this Agreement. No other modification of the terms of this Agreement shall be
effective unless embodied in a separate, subsequent writing signed by Grantee
and by an authorized representative of PNC.

15. Acceptance of Award; PNC Right to Cancel; Effectiveness of Agreement. If
Grantee does not accept the Award by executing the Agreement and delivering an
executed copy of the Agreement to PNC, without altering or changing the terms of
the Agreement in any way, within 30 days of receipt by Grantee of a copy of the
Agreement, PNC may, in its sole discretion, withdraw its offer and cancel the
Award at any time prior to Grantee’s delivery to PNC of an unaltered and
unchanged copy of the Agreement so executed by Grantee. Otherwise, upon such
execution and delivery of the Agreement by both PNC and Grantee, the Agreement
is effective as of the Award Grant Date.

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Grant Date.

 

THE PNC FINANCIAL SERVICES GROUP, INC. By:  

Chief Executive Officer



--------------------------------------------------------------------------------

ATTEST: By:   Corporate Secretary ACCEPTED AND AGREED TO by GRANTEE

 

Grantee



--------------------------------------------------------------------------------

Standard Long-Term Incentive Program

Stock-Payable RSUs Award Agreement

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

20     LONG-TERM INCENTIVE AWARD PROGRAM

* * *

STOCK-PAYABLE RESTRICTED SHARE UNITS

AWARD AGREEMENT

* * *

 

GRANTEE:   [Name]    AWARD GRANT DATE:                   , 20        RESTRICTED
SHARE UNITS:   [Whole number] share units   

 

 

1. Definitions. Certain terms used in this Stock-Payable Restricted Share Units
Award Agreement (the “Agreement” or “Award Agreement”) are defined in Section 12
or elsewhere in the Agreement, and such definitions will apply except where the
context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc.,
“Corporation” means PNC and its Consolidated Subsidiaries, and “Plan” means The
PNC Financial Services Group, Inc. 2006 Incentive Award Plan as amended from
time to time.

2. Restricted Share Units with Related Dividend Equivalents Award. Pursuant to
the Plan and subject to the terms and conditions of the Agreement, PNC grants to
the Grantee named above (“Grantee”) a Share-denominated award opportunity of
stock-payable restricted share units (“Restricted Share Units” or “RSUs”) of the
number of restricted share units set forth above, together with the opportunity
to receive related dividend equivalents to the extent



--------------------------------------------------------------------------------

provided herein (“Dividend Equivalents”), payable in cash, with respect to those
share units (together, the “Award”). The Award is subject to acceptance by
Grantee in accordance with Section 15 and is subject to the terms and conditions
of the Award Agreement, including service requirements, conduct and other
conditions and adjustments and forfeiture provisions, and to the Plan.

 

  3. Terms of Award. The Award is subject to the terms and conditions set forth
in the Award Agreement and to the Plan.

Restricted Share Units and Dividend Equivalents are not transferable. Restricted
Share Units and related Dividend Equivalents are subject to forfeiture and
adjustment pursuant to and in accordance with the applicable service, conduct
and other terms and conditions of the Award Agreement.

Restricted Share Units that are not forfeited in accordance with the terms of
Section 5, that vest in accordance with the terms of Section 6, and that remain
outstanding will be settled and paid out, generally in shares of PNC common
stock, all pursuant to and in accordance with the terms of Section 6 and subject
to Section 8. Restricted Share Units that are forfeited pursuant to and in
accordance with the terms of the service, conduct or other provisions of
Section 5 will be cancelled without payment of any consideration by PNC.

The right to ongoing Dividend Equivalents is granted in connection with the
Restricted Share Units to which those Dividend Equivalents relate and therefore
will terminate, without payment of any consideration by PNC, upon the
cancellation or vesting, as applicable, of the Restricted Share Units to which
those Dividend Equivalents relate.

 

  4. Dividend Equivalents.

Dividend Equivalents.

These Dividend Equivalents are related to the Restricted Share Units, and
Dividend Equivalents payments are applicable for the period during which the
Restricted Share Units to which they relate are outstanding. Dividend
Equivalents apply to the period from and after the Award Grant Date until such
time as the Restricted Share Units granted in connection with those Dividend
Equivalents (i) vest pursuant to and in accordance with the terms of Section 6
or (ii) are cancelled upon forfeiture in accordance with the terms of Section 5.
At the end of such period (the vesting date in accordance with Section 6 or
cancellation date in accordance with Section 5, as applicable), the related
Dividend Equivalents terminate.

Once the Agreement is effective in accordance with Section 15 and subject to the
terms and conditions of this Section 4, the Corporation will make Dividend
Equivalents payments to Grantee, where applicable, of cash equivalent to the
amounts of the quarterly cash dividends Grantee would have received, if any, had
the Restricted Share Units to which such Dividend Equivalents relate been shares
of PNC common stock issued and outstanding on the record dates for cash
dividends on PNC common stock that occur during the applicable Dividend
Equivalents period.



--------------------------------------------------------------------------------

Payment.

The Corporation will make Dividend Equivalents payments to Grantee where
applicable pursuant to this Section 4 each quarter following the dividend
payment date that relates to such record date, if any. Dividend Equivalents will
not be payable with respect to a dividend unless the Restricted Share Units to
which the Dividend Equivalents relate were outstanding on the dividend record
date for such dividend. Such amounts will be paid in cash in accordance with
applicable regular payroll practice as in effect from time to time for similarly
situated employees within 30 days after the applicable dividend payment date.

Additional Conditions.

Dividend Equivalents payments are also subject to the additional conditions set
forth below.

After Record Date. Except as otherwise provided in Section 5.4(a) (Termination
for Cause), Section 5.6 (Clawback, Adjustment or Recoupment), or Section 14.9
(Applicable Law; Clawback, Adjustment or Recoupment), if the termination of the
right to ongoing Dividend Equivalents occurs after the dividend record date for
a quarter but before the related dividend payment date, the Corporation will
nonetheless make such a quarterly dividend equivalents payment to Grantee with
respect to that record date, if any.

Suspensions. Where payment of Dividend Equivalents that would otherwise be made
is suspended pursuant to Section 5.3 or pursuant to Section 5.5 pending
resolution of a potential forfeiture of the Restricted Share Units, then such
payment will be made only if and when the suspension is resolved favorable to
Grantee and the Restricted Share Units are not forfeited. No interest will be
paid with respect to any suspended payments. If the suspension is resolved
adverse to Grantee, both the Restricted Share Units and any suspended Dividend
Equivalents payments will be forfeited without payment.

Clawbacks After Payment. Except as otherwise provided in Section 5.4(b)
(Detrimental Conduct), Section 5.6 (Clawback, Adjustment or Recoupment),
Section 12.11 (Definitions—Detrimental Conduct), or Section 14.9 (Applicable
Law; Clawback, Adjustment or Recoupment), termination or cancellation of the
right to ongoing Dividend Equivalents will have no effect on cash payments made
pursuant to this Section 4 prior to such termination or cancellation.

5. Forfeiture Provisions; Termination Upon Failure to Meet Applicable
Conditions.

5.1 Termination Upon Forfeiture of Units. The Award is subject to the forfeiture
provisions set forth in this Section 5. Upon forfeiture and cancellation of the
Restricted Share Units, or specified portion thereof, and the right to receive
payment with respect to the Dividend Equivalents related to such Restricted
Share Units pursuant to the terms and conditions of this Section 5, the Award
will terminate with respect to such Restricted Share Units and related



--------------------------------------------------------------------------------

Dividend Equivalents, or specified portion thereof, and neither Grantee nor any
successors, heirs, assigns or legal representatives of Grantee will thereafter
have any further rights or interest in such Restricted Share Units or the
related right to Dividend Equivalents evidenced by the Award Agreement.

5.2 Service Requirements. Grantee will meet the service requirements of the
Award with respect to the Restricted Share Units, or applicable portion thereof
if so specified, if Grantee meets the conditions of any of the subclauses below.
If more than one of the following subclauses is applicable with respect to those
Restricted Share Units, Grantee will have met the service requirements for such
RSUs upon the first to occur of such conditions.

(i) Grantee continues to be an employee of the Corporation through and including
the day immediately preceding the 3rd anniversary of the Award Grant Date.

(ii) Grantee ceases to be an employee of the Corporation by reason of Grantee’s
death.

(iii) Grantee continues to be an employee of the Corporation until such time as
Grantee’s employment is terminated by the Corporation by reason of Grantee’s
Disability (as defined in Section 12) and not for Cause (as defined in
Section 12) (a “Qualifying Disability Termination”).

(iv) Grantee continues to be employed by the Corporation until such time as
Grantee Retires (as defined in Section 12) provided that such Retirement Date
occurs no earlier than the 1st anniversary of the Award Grant Date and such
Retirement is a Qualifying Retirement Termination of employment as defined below
and where Grantee’s employment was not terminated by the Corporation for Cause.

(v) Grantee continues to be employed by the Corporation until such time as
Grantee’s employment with the Corporation is terminated by the Corporation and
such termination is an Anticipatory Termination (as defined in Section 12) (a
“Qualifying Anticipatory Termination”).

(vi) Grantee continues to be employed by the Corporation through the day
immediately prior to the date a Change of Control (as defined in Section 12)
occurs.

(vii) The Compensation Committee or its delegate (as defined in Section 12) or
other PNC Designated Person (as defined in Section 12) determines, in its sole
discretion and prior to Grantee’s Termination Date, that, with respect to all or
a specified portion of Grantee’s then outstanding Restricted Share Units that
have not yet vested, the service requirements will be deemed to have been
satisfied with respect to such share units; provided that if the Compensation
Committee or its delegate or other PNC Designated Person determines, in its sole
discretion, that such deemed satisfaction of the service requirements shall be
subject to any accompanying restrictions, terms or conditions, then such
conditions shall have been timely satisfied (or shall be deemed to have been
timely satisfied upon the earlier occurrence of Grantee’s death or of a Change
of Control) no later than by the end of the day immediately preceding the
3rd anniversary of the Award Grant Date.



--------------------------------------------------------------------------------

Qualifying Retirement Termination. Grantee’s termination of employment will be
considered to be a “Qualifying Retirement Termination” for purposes of this
Award if all of the following conditions are met:

(1) Grantee’s termination of employment is a Retirement (as defined in
Section 12);

(2) Grantee’s employment was not terminated by the Corporation for Cause (as
defined in Section 12); and

(3) Grantee’s termination of employment occurs on or after the 1st anniversary
of the Award Grant Date.

5.3 Forfeiture Upon Failure to Meet Service Requirements.

(a) Except as otherwise provided in subsection (b) below, if, at the time
Grantee ceases to be employed by the Corporation, Grantee has failed to meet the
service requirements with respect to all or a portion of the Award as set forth
in Section 5.2 prior to or as of Grantee’s Termination Date (as defined in
Section 12), then all such outstanding Restricted Share Units that have so
failed to meet such service requirements, together with the right to receive any
payment on or after Grantee’s Termination Date, except as otherwise provided in
Section 4, with respect to the Dividend Equivalents related to those Restricted
Share Units, will be forfeited and cancelled without payment of any
consideration by PNC as of Grantee’s Termination Date.

(b) If, at the time Grantee ceases to be employed by the Corporation, Grantee
could still satisfy the service requirements for all or a portion of the Award
pursuant to Section 5.2(vii) provided that Grantee satisfies all of the
conditions, if any, required by the Compensation Committee or its delegate or
other PNC Designated Person for such provision to apply within the time so
specified by the Compensation Committee or its delegate or other PNC Designated
Person and/or that provision, then the potential forfeiture of that portion of
the Award for failure to meet the service requirements set forth in Section 5.2
(and payment with respect to Dividend Equivalents with respect to that portion
of the Award) will be suspended until the earliest to occur of the following:
(1) Grantee’s failing to meet the service requirements of Section 5.2 upon the
failure to satisfy such conditions at all or to satisfy such conditions within
any time period specified by the Compensation Committee or its delegate or other
PNC Designated Person for such purpose or, if earlier or if no such time period
is specified by the Compensation Committee or its delegate or other PNC
Designated Person, within the time period otherwise specified in such provision
(i.e., no later than by the end of the day immediately preceding the 3rd
anniversary of the Award Grant Date); (2) the timely satisfaction of such
conditions, if any, such that Grantee is considered to have met the service
requirements of Section 5.2 for purposes of that portion of the Award;
(3) Grantee’s death; or (4) the occurrence of a Change of Control.



--------------------------------------------------------------------------------

If such suspension is resolved adverse to Grantee pursuant to clause (1) above,
then all such outstanding Restricted Share Units, together with all payments
with respect to the related Dividend Equivalents that had been suspended pending
such resolution, will be automatically forfeited and cancelled without payment
of any consideration by PNC, effective as of Grantee’s Termination Date.

If such suspension is resolved pursuant to clause (2) above or by the occurrence
of an event set forth in clause (3) or (4) above, then vesting of such
Restricted Share Units will proceed in accordance with Section 6, as applicable,
any Dividend Equivalents payments that had been suspended shall be paid, and
payment of ongoing Dividend Equivalents, if any, shall resume in accordance with
Section 4 as applicable. No interest shall be paid with respect to any suspended
payments.

5.4 Forfeiture Upon Termination for Cause or Pursuant to Detrimental Conduct
Provisions.

(a) Termination for Cause. In the event that Grantee’s employment with the
Corporation is terminated by the Corporation for Cause prior to the 3rd
anniversary of the Award Grant Date and prior to the occurrence of a Change of
Control, if any, then all then outstanding Restricted Share Units, together with
the right to receive any payment on or after Grantee’s Termination Date with
respect to the Dividend Equivalents related to those Restricted Share Units,
will be forfeited and cancelled without payment of any consideration by PNC as
of Grantee’s Termination Date.

(b) Detrimental Conduct. At any time prior to the date that such Restricted
Share Units vest in accordance with Section 6, Restricted Share Units, or
specified portion thereof, and related Dividend Equivalents, including Dividend
Equivalents that may already have been paid to Grantee, will be forfeited and
cancelled, without payment of any consideration by PNC, on the date and to the
extent that PNC, acting by the Compensation Committee or its delegate or other
PNC Designated Person (as defined in Section 12), as applicable, (1) determines
in its sole discretion that Grantee has engaged in Detrimental Conduct (as
defined in Section 12), and, if so, (2) determines in its sole discretion to so
cancel all or a specified portion of the Restricted Share Units that have not
yet vested in accordance with Section 6 and of the Dividend Equivalents related
to such Restricted Share Units, including Dividend Equivalents related to such
Restricted Share Units that may already have been paid to Grantee, on the basis
of such determination that Grantee has engaged in Detrimental Conduct as set
forth in Section 12.11, whether such determination is made during the period of
Grantee’s employment with the Corporation or after Grantee’s Termination Date;
provided, however, that (i) no determination that Grantee has engaged in
Detrimental Conduct may be made on or after the date of Grantee’s death and
Detrimental Conduct will not apply to conduct by or activities of successors to
the Restricted Share Units and related Dividend Equivalents by will or the laws
of descent and distribution in the event of Grantee’s death; (ii) in the event
that Grantee’s termination of employment was a Qualifying Anticipatory
Termination, no determination that Grantee has engaged in Detrimental Conduct
may be made on or after Grantee’s Termination Date; (iii) no determination that
Grantee has engaged in Detrimental Conduct may be made between the time PNC
enters into an agreement providing for a Change of Control and the time such
agreement either terminates or results in a Change of Control; and (iv) no
determination that Grantee has engaged in Detrimental Conduct may be made after
the occurrence of a Change of Control.



--------------------------------------------------------------------------------

5.5 Suspension and Forfeiture Related to Judicial Criminal Proceedings. If any
criminal charges are brought against Grantee, in an indictment or in other
analogous formal charges commencing judicial criminal proceedings, alleging the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation, then to the extent that the
Restricted Share Units or any portion thereof are still outstanding and have not
yet vested, the Compensation Committee or its delegate or other PNC Designated
Person may determine that the vesting of those Restricted Share Units and any
further Dividend Equivalents payments will be suspended.

Any such suspension of vesting will continue until the earliest to occur of the
following:

(1) resolution of the criminal proceedings in a manner that results in a
conviction (including a plea of guilty or of nolo contendere) of Grantee for, or
any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation;

(2) resolution of the criminal proceedings in one of the following ways: (i) the
charges as they relate to such alleged felony have been dismissed (with or
without prejudice); (ii) Grantee has been acquitted of such alleged felony; or
(iii) a criminal proceeding relating to such alleged felony has been completed
without resolution (for example, as a result of a mistrial) and the relevant
time period for recommencing criminal proceedings relating to such alleged
felony has expired without any such recommencement;

(3) Grantee’s death; and

(4) the occurrence of a Change of Control.

If the suspension is terminated by the occurrence of an event set forth in
clause (1) above, those Restricted Share Units, together with all payments with
respect to the related Dividend Equivalents that had been suspended, will, upon
such occurrence, be automatically forfeited, will not vest or be eligible to
vest, and will be cancelled without payment of any consideration by PNC.

If the suspension is terminated by the occurrence of an event set forth in
clause (2), (3) or (4) above, then vesting of those Restricted Share Units will
proceed in accordance with Section 6, as applicable, any Dividend Equivalents
payments that had been suspended will be paid, and payment of ongoing Dividend
Equivalents, if any, will resume in accordance with Section 4 as applicable. No
interest will be paid with respect to any suspended payments.

5.6 Clawback, Adjustment or Recoupment. Restricted Share Units and related
Dividend Equivalents are also subject to rescission, cancellation or recoupment,
in whole or in part, if, when and to the extent so provided under any clawback,
adjustment or similar policy of PNC in effect on the Award Grant Date (including
PNC’s 2012 Incentive Compensation Adjustment and Clawback Policy as amended from
time to time) or that may be established thereafter and to any clawback or
recoupment that may be required by applicable law or regulation.



--------------------------------------------------------------------------------

6. Vesting and Settlement of Restricted Share Units.

6.1 Vesting. Grantee’s outstanding Restricted Share Units will vest upon the
earliest to occur of the events set forth in the subclauses below, provided that
those Restricted Share Units have not been forfeited prior to such vesting event
pursuant to any of the provisions of Section 5 and remain outstanding at that
time:

(i) the 3rd anniversary of the Award Grant Date or, if later, on the date as of
which any suspension imposed with respect to those Restricted Share Units
pursuant to Section 5.5 is lifted without forfeiture of such share units and
they vest, as applicable;

(ii) the date of Grantee’s death; and

(iii) the end of the day immediately preceding the day a Change of Control
occurs.

Restricted Share Units that have been forfeited pursuant to the provisions of
Section 5 are not eligible for vesting, will not settle and will be cancelled
without payment of any consideration by PNC.

The period during which Dividend Equivalents will be paid with respect to the
Dividend Equivalents related to such Restricted Share Units will end and such
Dividend Equivalents will terminate on the vesting date for such Restricted
Share Units in accordance with Section 6 or on the cancellation date for such
Restricted Share Units in accordance with Section 5, as applicable.

6.2 Settlement. Restricted Share Units that have vested pursuant to the
applicable provisions of Section 6.1 and that remain outstanding will be paid
out at the time set forth in Section 6.3 either by delivery to Grantee of that
number of whole shares of PNC common stock equal to the number of outstanding
vested Restricted Share Units being settled or as otherwise provided pursuant to
Section 8 if applicable.

No fractional shares will be delivered to Grantee. If the outstanding vested
Restricted Share Units being settled include a fractional interest, such
fractional interest will be liquidated and paid to Grantee in cash on the basis
of the then current Fair Market Value (as defined in Section 12) of PNC common
stock as of the vesting date (or as of the scheduled payment date pursuant to
subsection (2) of the third bullet under Section 6.3 if payment is made pursuant
to that provision as necessary) or in any case as otherwise provided in
Section 10 or in Section 8 as applicable.



--------------------------------------------------------------------------------

6.3 Payout Timing. Payment will be made to Grantee in settlement of Restricted
Share Units that have vested and remain outstanding as soon as practicable after
the vesting date set forth in the applicable subclause of Section 6.1 for such
Restricted Share Units, generally within 30 days but no later than December 31st
of the calendar year in which the vesting date occurs, subject to the provisions
of the following bullets, if applicable. No interest will be paid with respect
to any such payments made pursuant to this Section 6.

 

  —   In the event that the vesting date pursuant to Section 6.1(i) is the date
as of which any suspension imposed pursuant to Section 5.5 is lifted, payment
will be made no later than the earlier of (a) 30 days after the vesting date and
(b) December 31st of the calendar year in which the vesting date occurs.

 

  —   Where vesting occurs pursuant to Section 6.1(ii) upon Grantee’s death,
payment will be made no later than December 31st of the calendar year in which
Grantee’s death occurred or, if later, the 15th day of the 3rd calendar month
following the date of Grantee’s death.

 

  —   Where vesting occurs pursuant to Section 6.1(iii) due to the occurrence of
a Change of Control:

 

  (1) If, under the circumstances, the Change of Control is a permissible
payment event under Section 409A of the U.S. Internal Revenue Code, payment will
be made as soon as practicable after the Change of Control date, but in no event
later than December 31st of the calendar year in which the Change of Control
occurs or, if later, by the 15th day of the third calendar month following the
date on which the Change of Control occurs, other than in unusual circumstances
where a further delay thereafter would be permitted under Section 409A of the
U.S. Internal Revenue Code, and if such a delay is permissible, as soon as
practicable within such limits.

 

  (2) If, under the circumstances, payment at the time of the Change of Control
would not comply with Section 409A of the U.S. Internal Revenue Code, then
payment will be made as soon as practicable after the 3rd anniversary of the
Award Grant Date (the date that would have been the scheduled vesting date for
such Restricted Share Units had they vested pursuant to Section 6.1(i) rather
than pursuant to Section 6.1(iii)), but in no event later than December 31st of
the calendar year in which such scheduled vesting date occurs.

 

  —   Where vesting occurs pursuant to Section 6.1(iii) due to the occurrence of
a Change of Control and payment is scheduled, pursuant to subsection (2) of the
bullet above, for as soon as practicable after the 3rd anniversary of the Award
Grant Date, but Grantee dies prior to that scheduled payout date, payment will
be made no later than December 31st of the calendar year in which Grantee’s
death occurred or, if later but not beyond the end of the calendar year in which
the 3rd anniversary of the Award Grant Date occurs, the 15th day of the
3rd calendar month following the date of Grantee’s death.



--------------------------------------------------------------------------------

Delivery of shares and/or other payment pursuant to the Award will not be made
unless and until all applicable tax withholding requirements with respect to
such payment have been satisfied in accordance with Section 10.

If there is a dispute regarding payment of a final award amount, PNC will settle
the undisputed portion of the award amount, if any, within the time frame set
forth above in this Section 6.3, and will settle any remaining portion as soon
as practicable after such dispute is finally resolved but in any event within
the time period permitted under Section 409A of the U.S. Internal Revenue Code.

7. No Rights as Shareholder Until Issuance of Shares. Grantee will have no
rights as a shareholder of PNC by virtue of this Award unless and until shares
of PNC common stock are issued and delivered in settlement of outstanding vested
Restricted Share Units pursuant to and in accordance with Section 6.

8. Capital Adjustments.

8.1 Except as otherwise provided in Section 8.2, if applicable, if corporate
transactions such as stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by PNC
(“Corporate Transactions”) occur prior to the time, if any, that outstanding
vested Restricted Share Units are settled and paid, the Compensation Committee
or its delegate shall make those adjustments, if any, in the number, class or
kind of Restricted Share Units and related Dividend Equivalents then outstanding
under the Award that it deems appropriate in its discretion to reflect Corporate
Transactions such that the rights of Grantee are neither enlarged nor diminished
as a result of such Corporate Transactions, including without limitation
(a) measuring the value per share unit of any share-denominated award amount
authorized for payment to Grantee pursuant to Section 6 by reference to the per
share value of the consideration payable to a PNC common shareholder in
connection with such Corporate Transactions and (b) authorizing payment of the
entire value of any award amount authorized for payment to Grantee pursuant to
Section 6 to be paid in cash at the applicable time specified in Section 6.

All determinations hereunder will be made by the Compensation Committee or its
delegate in its sole discretion and will be final, binding and conclusive for
all purposes on all parties, including without limitation Grantee.

8.2 Upon the occurrence of a Change of Control, (a) the number, class and kind
of Restricted Share Units and related Dividend Equivalents then outstanding
under the Award will automatically be adjusted to reflect the same changes as
are made to outstanding shares of PNC common stock generally, (b) the value per
share unit of any share-denominated award amount will be measured by reference
to the per share value of the consideration payable to a PNC common shareholder
in connection with such Corporate Transaction or Transactions if applicable, and
(c) if the effect of the Corporate Transaction or Transactions on a PNC common
shareholder is to convert that shareholder’s holdings into consideration that
does not consist solely (other than as to a minimal amount) of shares of PNC
common stock, then the entire value of any payment to be made to Grantee
pursuant to Section 6 will be made solely in cash at the applicable time
specified by Section 6.



--------------------------------------------------------------------------------

  9. Prohibitions Against Sale, Assignment, etc.; Payment to Legal
Representative.

(a) Restricted Share Units and related Dividend Equivalents may not be sold,
assigned, transferred, exchanged, pledged, or otherwise alienated or
hypothecated.

(b) If Grantee is deceased at the time any outstanding vested Restricted Share
Units are settled and paid out in accordance with the terms of Section 6, such
delivery of shares and/or other payment will be made to the executor or
administrator of Grantee’s estate or to Grantee’s other legal representative as
determined in good faith by PNC.

(c) Any delivery of shares or other payment made in good faith by PNC to
Grantee’s executor, administrator or other legal representative, or retained by
PNC for taxes pursuant to Section 10, will extinguish all right to payment
hereunder.

10. Withholding Taxes. Where all applicable withholding tax obligations have not
previously been satisfied, PNC will, at the time any such obligation arises in
connection herewith, retain an amount sufficient to satisfy the minimum amount
of taxes then required to be withheld by the Corporation in connection therewith
from amounts then payable hereunder to Grantee or, if none, from other
compensation then payable to Grantee, or as otherwise determined by PNC.

Unless the Compensation Committee or its delegate or other PNC Designated Person
determines otherwise, where amounts are then payable hereunder to Grantee in the
form of shares of PNC common stock, the Corporation will retain whole shares
from any such amounts until such withholdings in the aggregate are sufficient to
satisfy such minimum required withholding obligation. In the event that amounts
then payable to Grantee include a fractional interest, withholding may be made
in the form of shares with respect to such fractional interest. In the event
that amounts are not then payable hereunder to Grantee in the form of shares or
that such withholdings are otherwise not sufficient to meet the minimum amount
of taxes then required to be withheld, withholding will be made from any amounts
then payable hereunder to Grantee that are settled in cash until such
withholdings in the aggregate are sufficient to satisfy such minimum required
withholding obligation.

If any such withholding is required prior to the time amounts are payable to
Grantee hereunder or if such amounts are not sufficient to satisfy such
obligation in full, the withholding will be taken from other compensation then
payable to Grantee or as otherwise determined by PNC.

For purposes of this Section 10, shares of PNC common stock retained to satisfy
applicable withholding tax requirements will be valued at their Fair Market
Value (as defined in Section 12) on the date the tax withholding obligation
arises.



--------------------------------------------------------------------------------

If Grantee desires to have an additional amount withheld above the required
minimum, up to Grantee’s W-4 obligation if higher, and if PNC so permits,
Grantee may elect to satisfy this additional withholding by payment of cash. The
Corporation will not retain Shares for this purpose. If Grantee’s W-4 obligation
does not exceed the required minimum withholding in connection herewith, no
additional withholding may be made.

11. Employment. Neither the granting of the Restricted Share Units and related
Dividend Equivalents award nor any payment with respect to such Award authorized
hereunder nor any term or provision of the Award Agreement shall constitute or
be evidence of any understanding, expressed or implied, on the part of PNC or
any subsidiary to employ Grantee for any period or in any way alter Grantee’s
status as an employee at will.

12. Certain Definitions. Except where the context otherwise indicates, the
following definitions apply for purposes of the Agreement.

12.1 “Agreement,” “Award Agreement;” “Award;” “Award Grant Date.”

“Agreement” or “Award Agreement” means the Stock-Payable Restricted Share Units
Award Agreement between PNC and Grantee evidencing the Restricted Share Units
with related Dividend Equivalents award granted to Grantee pursuant to the Plan.

“Award” means the Restricted Share Units with related Dividend Equivalents award
granted to Grantee pursuant to the Plan and evidenced by the Award Agreement.

“Award Grant Date” means the Award Grant Date set forth on page 1 of the Award
Agreement and is the date as of which the Restricted Share Units and related
Dividend Equivalents are authorized to be granted by the Compensation Committee
or its delegate in accordance with the Plan.

12.2 “Anticipatory Termination” If Grantee’s employment with the Corporation is
terminated by the Corporation other than for Cause as defined in this
Section 12.2, death or Disability prior to the date on which a Change of Control
occurs, and if it is reasonably demonstrated by Grantee that such termination of
employment (i) was at the request of a third party that has taken steps
reasonably calculated to effect a Change of Control or (ii) otherwise arose in
connection with or in anticipation of a Change of Control, such a termination of
employment is an “Anticipatory Termination.”

For purposes of this Section 12.2, “Cause” shall mean:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by the Board or the CEO that
specifically identifies the manner in which the Board or the CEO believes that
Grantee has not substantially performed Grantee’s duties; or



--------------------------------------------------------------------------------

(b) the willful engaging by Grantee in illegal conduct or gross misconduct that
is materially and demonstrably injurious to PNC or any of its subsidiaries.

For purposes of the preceding clauses (a) and (b), no act or failure to act, on
the part of Grantee, shall be considered willful unless it is done, or omitted
to be done, by Grantee in bad faith and without reasonable belief that Grantee’s
action or omission was in the best interests of the Corporation. Any act, or
failure to act, based upon the instructions or prior approval of the Board, the
CEO or Grantee’s superior or based upon the advice of counsel for the
Corporation, shall be conclusively presumed to be done, or omitted to be done,
by Grantee in good faith and in the best interests of the Corporation.

The cessation of employment of Grantee will be deemed to be a termination of
Grantee’s employment with the Corporation for Cause for purposes of this
Section 12.2 only if and when there shall have been delivered to Grantee, as
part of the notice of Grantee’s termination, a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board, at a Board meeting called and held for the purpose of considering
such termination, finding on the basis of clear and convincing evidence that, in
the good faith opinion of the Board, Grantee is guilty of conduct described in
clause (a) or clause (b) above and, in either case, specifying the particulars
thereof in detail. Such resolution shall be adopted only after (i) reasonable
notice of such Board meeting is provided to Grantee, together with written
notice that PNC believes that Grantee is guilty of conduct described in clause
(a) or clause (b) above and, in either case, specifying the particulars thereof
in detail, and (ii) Grantee is given an opportunity, together with counsel, to
be heard before the Board.

12.3 “Board” means the Board of Directors of PNC.

12.4 “Cause” and “termination for Cause.”

Except as otherwise required by Section 12.2 in connection with the definition
of Anticipatory Termination set forth therein, “Cause” means:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;

(b) a material breach by Grantee of (1) any code of conduct of PNC or any code
of conduct of a subsidiary of PNC that is applicable to Grantee or (2) other
written policy of PNC or other written policy of a subsidiary of PNC that is
applicable to Grantee, in either case required by law or established to maintain
compliance with applicable law;



--------------------------------------------------------------------------------

(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or any of its subsidiaries or any client or customer of PNC
or any of its subsidiaries;

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or

(e) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

The cessation of employment of Grantee will be deemed to have been a termination
of Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when PNC, by PNC’s CEO or his or her designee (or, if
Grantee is the CEO, the Board), determines that Grantee is guilty of conduct
described in clause (a), (b) or (c) above or that an event described in clause
(d) or (e) above has occurred with respect to Grantee and, if so, determines
that the termination of Grantee’s employment with the Corporation will be deemed
to have been for Cause.

12.5 “CEO” means the chief executive officer of PNC.

12.6 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section 12.6(a), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section 12.6(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent



--------------------------------------------------------------------------------

Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

12.7 “Compensation Committee” means the Personnel and Compensation Committee of
the Board or such person or persons as may be designated or appointed by that
committee as its delegate or designee.

12.8 “Competitive Activity.”

“Competitive Activity” while Grantee is an employee of the Corporation means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (1) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary or (2) engaged in
business activities that Grantee knows PNC or any subsidiary intends to enter
within the next twelve (12) months, in either case whether Grantee is acting as
agent, consultant, independent contractor, employee, officer, director,
investor, partner, shareholder, proprietor or in any other individual or
representative capacity therein.

“Competitive Activity” on or after Grantee’s Termination Date means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (a) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary as of Grantee’s
Termination Date or (b) engaged in business activities that Grantee knows PNC or
any



--------------------------------------------------------------------------------

subsidiary intends to enter within the first twelve (12) months after Grantee’s
Termination Date or, if later and if applicable, after the date specified in
subsection (a), clause (ii) of the definition of Detrimental Conduct in
Section 12.11, in either case whether Grantee is acting as agent, consultant,
independent contractor, employee, officer, director, investor, partner,
shareholder, proprietor or in any other individual or representative capacity
therein.

For purposes of Competitive Activity as defined in this Section 12.8, and for
purposes of the definition of competitive activity in any other PNC restricted
share unit or in any PNC restricted stock, stock option, or other equity-based
award or awards held by Grantee, however, the term subsidiary or subsidiaries
shall not include companies in which the Corporation holds an interest pursuant
to its merchant banking authority.

12.9 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under U.S. generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the U.S. Internal Revenue Code.

12.10 “Corporation” means PNC and its Consolidated Subsidiaries.

12.11 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given or withheld at PNC’s sole discretion), in any Competitive Activity
as defined in Section 12.8 in the continental United States at any time during
the period of Grantee’s employment with the Corporation and extending through
(and including) the first (1st) anniversary of the later of (i) Grantee’s
Termination Date and, if different, (ii) the first date after Grantee’s
Termination Date as of which Grantee ceases to have a service relationship with
the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Compensation Committee or its delegate or
other PNC Designated Person, as applicable, determines that Grantee has engaged
in conduct described in clause (a) or clause (b) above or that an event
described in clause (c) above has occurred with respect to Grantee and, if so,
(1) determines in its sole discretion that Grantee will be deemed to have
engaged in Detrimental Conduct for purposes of the Agreement and (2) determines
in its sole discretion to cancel all or a specified portion of the Restricted
Share Units that have not yet vested in accordance with Section 6 and of the
Dividend Equivalents related to such Restricted Share Units, including Dividend
Equivalents related to such Restricted Share Units that may already have been
paid to Grantee, on the basis of such determination that Grantee has engaged in
Detrimental Conduct.



--------------------------------------------------------------------------------

12.12 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the U.S. Internal Revenue Code, that Grantee either (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Grantee has been determined to
be eligible for U.S. Social Security disability benefits, Grantee will be
presumed to be Disabled as defined herein.

12.13 “Dividend Equivalents” means the opportunity to receive dividend
equivalents granted to Grantee pursuant to the Plan in connection with the
Restricted Share Units to which they relate and evidenced by the Award
Agreement.

12.14 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means (a) the reported closing price, rounded to the nearest
hundredth with 0.005 being rounded upward to 0.01, on the New York Stock
Exchange (or such successor reporting system as PNC may select) for a share of
PNC common stock on such date, or, if no PNC common stock trades have been
reported on such exchange for that day, such closing price, as so rounded, on
the next preceding day for which there were reported trades or, if the
Compensation Committee has so acted, (b) fair market value as determined using
such other reasonable method adopted by the Compensation Committee in good faith
for such purpose that uses actual transactions in PNC common stock as reported
by a national securities exchange or the Nasdaq National Market, provided that
such method is consistently applied.

12.15 “GAAP” or “U.S. generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

12.16 “Grantee” means the person to whom the Restricted Share Units with related
Dividend Equivalents award is granted and is identified as Grantee on page 1 of
the Agreement.

12.17 “Internal Revenue Code” or “U.S. Internal Revenue Code” means the United
States Internal Revenue Code of 1986 as amended and the rules and regulations
promulgated thereunder.

12.18 “Person” has the meaning specified in the definition of Change of Control
in Section 12.6(a).

12.19 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan as amended from time to time.



--------------------------------------------------------------------------------

12.20 “PNC” means The PNC Financial Services Group, Inc.

12.21 “PNC Designated Person” or “Designated Person” will be: (a) the
Compensation Committee or its delegate if Grantee is (or was when Grantee ceased
to be an employee of the Corporation) either a member of the Corporate Executive
Group (or equivalent successor classification) or subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to PNC securities
(or both); or (b) the Compensation Committee, the CEO, or the Chief Human
Resources Officer of PNC, or any other individual or group as may be designated
by one of the foregoing to act as Designated Person for purposes of the
Agreement.

12.22 “Qualifying Disability Termination,” “Qualifying Anticipatory Termination”
and “Qualifying Retirement Termination” have the respective meanings specified
in Section 5.2.

12.23 “Restricted Share Units” or “RSUs” means the Share-denominated award
opportunity of the number of restricted share units specified as the Restricted
Share Units on page 1 of the Award Agreement, subject to capital adjustments
pursuant to Section 8 if any, granted to Grantee pursuant to the Plan and
evidenced by the Award Agreement.

12.24 “Retires” or “Retirement.” Grantee “Retires” if Grantee’s employment with
the Corporation terminates at any time and for any reason (other than
termination by reason of Grantee’s death or by the Corporation for Cause and, if
the Compensation Committee or the CEO or his or her designee so determines prior
to such divestiture, other than by reason of termination in connection with a
divestiture of assets or a divestiture of one or more subsidiaries of the
Corporation) on or after the first date on which Grantee has both attained at
least age fifty-five (55) and completed five (5) years of service, where a year
of service is determined in the same manner as the determination of a year of
vesting service calculated under the provisions of The PNC Financial Services
Group, Inc. Pension Plan.

If Grantee “Retires” as defined herein, the termination of Grantee’s employment
with the Corporation is sometimes referred to as “Retirement” and such Grantee’s
Termination Date is sometimes also referred to as Grantee’s “Retirement Date.”

12.25 “Retiree.” Grantee is sometimes referred to as a “Retiree” if Grantee
Retires, as defined in Section 12.24.

12.26 “SEC” means the United States Securities and Exchange Commission.

12.27 “Section 409A” means Section 409A of the U.S. Internal Revenue Code.

12.28 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

12.29 “Share” means a share of PNC common stock.



--------------------------------------------------------------------------------

12.30 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
U.S. generally accepted accounting principles and Grantee does not continue to
be employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.

13. Grantee Covenants.

13.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 13 and 14 by virtue of receiving this Restricted Share Units with
related Dividend Equivalents award (regardless of whether such share units or
any portion thereof are ultimately settled and regardless of whether any such
dividend equivalents are ultimately paid); that such provisions are reasonable
and properly required for the adequate protection of the business of PNC and its
subsidiaries; and that enforcement of such provisions will not prevent Grantee
from earning a living.

13.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 13.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of Grantee’s Termination Date, or (ii) was a customer
of PNC or any subsidiary for which PNC or any subsidiary provided any services
at any time during the twelve (12) months preceding Grantee’s Termination Date,
or (iii) was, as of Grantee’s Termination Date, considering retention of PNC or
any subsidiary to provide any services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.

Notwithstanding the above, if Grantee’s employment with the Corporation is
terminated by the Corporation and such termination is a Qualifying Anticipatory
Termination, then commencing immediately after such Termination Date, the
provisions of subsections (a) and (b) of this Section 13.2 shall no longer apply
and shall be replaced with the following subsection (c):



--------------------------------------------------------------------------------

(c) No-Hire. Grantee agrees that Grantee shall not, for a period of one year
after Grantee’s Termination Date, employ or offer to employ, solicit, actively
interfere with PNC’s or any PNC affiliate’s relationship with, or attempt to
divert or entice away, any officer of PNC or any PNC affiliate.

13.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
shall not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

13.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”). Grantee
agrees to assign and hereby does assign to PNC or its designee all of Grantee’s
right, title and interest, including copyrights and patent rights, in and to all
Developments. Grantee shall perform all actions and execute all instruments that
PNC or any subsidiary shall deem necessary to protect or record PNC’s or its
designee’s interests in the Developments. The obligations of this Section 13.4
shall be performed by Grantee without further compensation and shall continue
beyond Grantee’s Termination Date.

14. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

14.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
Federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

14.2 Equitable Remedies. A breach of the provisions of any of Sections 13.2,
13.3 or 13.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.



--------------------------------------------------------------------------------

14.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 13.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

14.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

14.5 Severability. The restrictions and obligations imposed by Sections 13.2,
13.3, 13.4, 14.1 and 14.7 are separate and severable, and it is the intent of
Grantee and PNC that if any restriction or obligation imposed by any of these
provisions is deemed by a court of competent jurisdiction to be void for any
reason whatsoever, the remaining provisions, restrictions and obligations shall
remain valid and binding upon Grantee.

14.6 Reform. In the event any of Sections 13.2, 13.3 and 13.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

14.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 13.2, 13.3 and 13.4.

14.8 Compliance with U.S. Internal Revenue Code Section 409A. It is the
intention of the parties that the Award and the Agreement comply with the
provisions of Section 409A of the U.S. Internal Revenue Code to the extent, if
any, that such provisions are applicable to the Agreement, and the Agreement
will be administered by PNC in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A
of the U.S. Internal Revenue Code, Grantee agrees that PNC may, without the
consent of Grantee, modify the Agreement and the Award to the extent and in the
manner PNC deems necessary or advisable or take such other action or actions,
including an amendment or action with retroactive effect, that PNC deems
appropriate in order either to preclude any such payments or benefits from being
deemed “deferred compensation” within the meaning of Section 409A of the U.S.
Internal Revenue Code or to provide such payments or benefits in a manner that
complies with the provisions of Section 409A of the U.S. Internal Revenue Code
such that they will not be taxable thereunder.



--------------------------------------------------------------------------------

14.9 Applicable Law; Clawback, Adjustment or Recoupment. Notwithstanding
anything in the Agreement, PNC will not be required to comply with any term,
covenant or condition of the Agreement if and to the extent prohibited by law,
including but not limited to Federal banking and securities regulations, or as
otherwise directed by one or more regulatory agencies having jurisdiction over
PNC or any of its subsidiaries, and further, to the extent applicable to
Grantee, the Award, and any right to receive and retain any Shares or other
value pursuant to the Award, will be subject to rescission, cancellation or
recoupment, in whole or in part, if, when and to the extent so provided under
any clawback, adjustment or similar policy of PNC in effect on the Award Grant
Date or that may be established thereafter and to any clawback or recoupment
that may be required by applicable law or regulation.

14.10 Subject to the Plan and Interpretations. In all respects the Award and the
Agreement are subject to the terms and conditions of the Plan, which has been
made available to Grantee and is incorporated herein by reference; provided,
however, the terms of the Plan shall not be considered an enlargement of any
benefits under the Agreement. Further, the Award and the Agreement are subject
to any interpretation of, and any rules and regulations issued by, the
Compensation Committee, or its delegate or under the authority of the
Compensation Committee, whether made or issued before or after the Award Grant
Date.

14.11 Headings; Entire Agreement. Headings used in the Agreement are provided
for reference and convenience only, shall not be considered part of the
Agreement, and shall not be employed in the construction of the Agreement. The
Agreement constitutes the entire agreement between Grantee and PNC with respect
to the subject matters addressed herein, and supersedes all other discussions,
negotiations, correspondence, representations, understandings and agreements
between the parties concerning the subject matters hereof.

14.12 Modification. Modifications or adjustments to the terms of this Agreement
may be made by PNC as permitted in accordance with the Plan or as provided for
in this Agreement. No other modification of the terms of this Agreement shall be
effective unless embodied in a separate, subsequent writing signed by Grantee
and by an authorized representative of PNC.

 

  15. Acceptance of Award; PNC Right to Cancel; Effectiveness of Agreement.

If Grantee does not accept the Award by executing the Agreement and delivering
an executed copy of the Agreement to PNC, without altering or changing the terms
of the Agreement in any way, within 30 days of receipt by Grantee of a copy of
the Agreement, PNC may, in its sole discretion, withdraw its offer and cancel
the Award at any time prior to Grantee’s delivery to PNC of an unaltered and
unchanged copy of the Agreement so executed by Grantee. Otherwise, upon such
execution and delivery of the Agreement by both PNC and Grantee, the Agreement
is effective as of the Award Grant Date.

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Grant Date.



--------------------------------------------------------------------------------

THE PNC FINANCIAL SERVICES GROUP, INC. By:   Chief Executive Officer ATTEST: By:
  Corporate Secretary ACCEPTED AND AGREED TO by GRANTEE

 

Grantee  



--------------------------------------------------------------------------------

Standard Five Year Three Tranche

Stock-Payable RSUs Award Agreement

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

STOCK-PAYABLE RESTRICTED SHARE UNITS

AWARD AGREEMENT

* * *

 

GRANTEE:   [Name]    AWARD GRANT DATE:               , 20            RESTRICTED
SHARE UNITS:   [ Whole number ] share units   

 

 

1. Definitions. Certain terms used in this Stock-Payable Restricted Share Units
Award Agreement (the “Agreement” or “Award Agreement”) are defined in Section 12
or elsewhere in the Agreement, and such definitions will apply except where the
context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc.,
“Corporation” means PNC and its Consolidated Subsidiaries, and “Plan” means The
PNC Financial Services Group, Inc. 2006 Incentive Award Plan as amended from
time to time.

2. Restricted Share Units with Related Dividend Equivalents Award. Pursuant to
the Plan and subject to the terms and conditions of the Agreement, PNC grants to
the Grantee named above (“Grantee”) a Share-denominated award opportunity of
stock-payable restricted share units (“Restricted Share Units” or “RSUs”) of the
number of restricted share units set forth above, together with the opportunity
to receive related dividend equivalents to the extent provided herein (“Dividend
Equivalents”), payable in cash, with respect to those share units (together, the
“Award”). The Award is subject to acceptance by Grantee in accordance with
Section 15 and is subject to the terms and conditions of the Award Agreement,
including service requirements, conduct and other conditions and adjustments and
forfeiture provisions, and to the Plan.



--------------------------------------------------------------------------------

3. Terms of Award. The Award is subject to the terms and conditions set forth in
the Award Agreement and to the Plan.

The Restricted Share Units in the Award (that is, the total number of Restricted
Share Units set forth on page 1 of the Award Agreement) are divided into three
installments or tranches for the purpose of determining service requirements,
conduct and other conditions, forfeitures, adjustments, and other provisions
applicable to each portion of the Restricted Share Units and related Dividend
Equivalents under the Award Agreement. This includes the provisions set forth in
Section 4 related to Dividend Equivalents and the provisions set forth in
Sections 5 and 6 relating to specified service conditions and service related
forfeiture provisions for each tranche, to conduct-related and other provisions,
to adjustments and forfeitures, and to vesting and settlement provisions for
each tranche.

The three Restricted Share Units and related Dividend Equivalents tranches
(each, a “Tranche”) are set forth below:

 

  •   one-fourth of the Share Units (rounded down to the nearest whole unit) are
in the first tranche (“First Tranche”);

 

  •   one-third of the remaining Share Units (rounded down to the nearest whole
unit) are in the second tranche (“Second Tranche”); and

 

  •   the remainder of the Share Units are in the third tranche (“Third
Tranche”).

Restricted Share Units and Dividend Equivalents are not transferable. Restricted
Share Units and related Dividend Equivalents are subject to forfeiture and
adjustment pursuant to and in accordance with the applicable service, conduct
and other terms and conditions of the Award Agreement.

Restricted Share Units that are not forfeited in accordance with the terms of
Section 5, that vest in accordance with the terms of Section 6, and that remain
outstanding will be settled and paid out, generally in shares of PNC common
stock, all pursuant to and in accordance with the terms of Section 6 and subject
to Section 8. Restricted Share Units that are forfeited pursuant to and in
accordance with the terms of the service, conduct or other provisions of
Section 5 will be cancelled without payment of any consideration by PNC.

The right to ongoing Dividend Equivalents is granted in connection with the
Restricted Share Units to which those Dividend Equivalents relate and therefore
will terminate, without payment of any consideration by PNC, upon the
cancellation or vesting, as applicable, of the Restricted Share Units to which
those Dividend Equivalents relate.



--------------------------------------------------------------------------------

4. Dividend Equivalents.

Dividend Equivalents.

These Dividend Equivalents are related to the Restricted Share Units, and
Dividend Equivalents payments are applicable for the period during which the
Tranche of Restricted Share Units to which they relate is outstanding. Dividend
Equivalents apply to the period from and after the Award Grant Date until such
time as the applicable Tranche of Restricted Share Units granted in connection
with those Dividend Equivalents (i) vests pursuant to and in accordance with the
terms of Section 6 or (ii) is cancelled upon forfeiture in accordance with the
terms of Section 5. At the end of such period (the vesting date in accordance
with Section 6 or cancellation date in accordance with Section 5, as
applicable), the related Dividend Equivalents terminate.

Once the Agreement is effective in accordance with Section 15 and subject to the
terms and conditions of this Section 4, the Corporation will make Dividend
Equivalents payments to Grantee, where applicable, of cash equivalent to the
amounts of the quarterly cash dividends Grantee would have received, if any, had
the Restricted Share Units to which such Dividend Equivalents relate been shares
of PNC common stock issued and outstanding on the record dates for cash
dividends on PNC common stock that occur during the applicable Dividend
Equivalents period.

Payment.

The Corporation will make Dividend Equivalents payments to Grantee where
applicable pursuant to this Section 4 each quarter following the dividend
payment date that relates to such record date, if any. Dividend Equivalents will
not be payable with respect to a dividend unless the Restricted Share Units to
which the Dividend Equivalents relate were outstanding on the dividend record
date for such dividend. Such amounts will be paid in cash in accordance with
applicable regular payroll practice as in effect from time to time for similarly
situated employees within 30 days after the applicable dividend payment date.

Additional Conditions.

Dividend Equivalents payments are also subject to the additional conditions set
forth below.

After Record Date. Except as otherwise provided in Section 5.4(a) (Termination
for Cause), Section 5.6 (Clawback, Adjustment or Recoupment), or Section 14.9
(Applicable Law; Clawback, Adjustment or Recoupment), if the termination of the
right to ongoing Dividend Equivalents occurs after the dividend record date for
a quarter but before the related dividend payment date, the Corporation will
nonetheless make such a quarterly dividend equivalents payment to Grantee with
respect to that record date, if any.

Suspensions. Where payment of Dividend Equivalents that would otherwise be made
is suspended pursuant to Section 5.3 or pursuant to Section 5.5 pending
resolution of a potential forfeiture of the Restricted Share Units, then such
payment will be made only if and when the suspension is resolved favorable to
Grantee and the Restricted Share Units are not forfeited. No interest will be
paid with respect to any suspended payments. If the suspension is resolved
adverse to Grantee, both the Restricted Share Units and any suspended Dividend
Equivalents payments will be forfeited without payment.



--------------------------------------------------------------------------------

Clawbacks After Payment. Except as otherwise provided in Section 5.4(b)
(Detrimental Conduct), Section 5.6 (Clawback, Adjustment or Recoupment),
Section 12.11 (Definitions – Detrimental Conduct), or Section 14.9 (Applicable
Law; Clawback, Adjustment or Recoupment), termination or cancellation of the
right to ongoing Dividend Equivalents will have no effect on cash payments made
pursuant to this Section 4 prior to such termination or cancellation.

5. Forfeiture Provisions; Termination Upon Failure to Meet Applicable
Conditions.

5.1 Termination Upon Forfeiture of Units. The Award is subject to the forfeiture
provisions set forth in this Section 5. Upon forfeiture and cancellation of a
Tranche or Tranches, as the case may be, of Restricted Share Units, or specified
portion thereof, and the right to receive payment with respect to the Dividend
Equivalents related to such Restricted Share Units pursuant to the terms and
conditions of this Section 5, the Award will terminate with respect to such
Tranche or Tranches of RSUs, or specified portion thereof, and related Dividend
Equivalents, and neither Grantee nor any successors, heirs, assigns or legal
representatives of Grantee will thereafter have any further rights or interest
in such Restricted Share Units or the related right to Dividend Equivalents
evidenced by the Award Agreement with respect to that Tranche or those Tranches
of RSUs, or specified portion thereof, and related Dividend Equivalents, as
applicable.

5.2 Service Requirements. Grantee will meet the service requirements of the
Award with respect to the Restricted Share Units, or applicable portion thereof
if so specified, if Grantee meets the conditions of any of the subclauses below.
If more than one of the following subclauses is applicable with respect to those
RSUs, Grantee will have met the service requirements for such RSUs upon the
first to occur of such conditions.

 

  (i) Grantee continues to be an employee of the Corporation through and
including the day immediately preceding the 3rd, 4th, or 5th anniversary of the
Award Grant Date, as the case may be, with respect to the First, Second, or
Third Tranche of the RSUs, as applicable.

 

  (ii) Grantee ceases to be an employee of the Corporation by reason of
Grantee’s death.

 

  (iii) Grantee continues to be an employee of the Corporation until such time
as Grantee’s employment is terminated by the Corporation by reason of Grantee’s
Disability (as defined in Section 12) and not for Cause (as defined in
Section 12) (a “Qualifying Disability Termination”).

 

  (iv) Grantee continues to be employed by the Corporation until such time as
Grantee’s employment with the Corporation is terminated by the Corporation and
such termination is an Anticipatory Termination (as defined in Section 12) (a
“Qualifying Anticipatory Termination”).



--------------------------------------------------------------------------------

  (v) Grantee continues to be employed by the Corporation through the day
immediately prior to the date a Change of Control (as defined in Section 12)
occurs.

 

  (vi) The Compensation Committee (as defined in Section 12) or its delegate or
other PNC Designated Person (as defined in Section 12) determines, in its sole
discretion and prior to Grantee’s Termination Date, that, with respect to all or
a specified portion of Grantee’s then outstanding Restricted Share Units that
have not yet vested, the service requirements will be deemed to have been
satisfied with respect to such share units; provided that if the Compensation
Committee or its delegate or other PNC Designated Person determines, in its sole
discretion, that such deemed satisfaction of the service requirements shall be
subject to any accompanying restrictions, terms or conditions, then such
conditions shall have been timely satisfied (or shall be deemed to have been
timely satisfied upon the earlier occurrence of Grantee’s death or of a Change
of Control) no later than by the end of the day immediately preceding the 3rd,
4th or 5th anniversary of the Award Grant Date, as the case may be, with respect
to the First, Second or Third Tranche of the RSUs, as applicable.

5.3 Forfeiture Upon Failure to Meet Service Requirements.

(a) Except as otherwise provided in subsection (b) below, if, at the time
Grantee ceases to be employed by the Corporation, Grantee has failed to meet the
service requirements with respect to all or a portion of the Award as set forth
in Section 5.2 prior to or as of Grantee’s Termination Date (as defined in
Section 12), then all such outstanding Restricted Share Units that have so
failed to meet such service requirements, together with the right to receive any
payment on or after Grantee’s Termination Date, except as otherwise provided in
Section 4, with respect to the Dividend Equivalents related to those Restricted
Share Units, will be forfeited and cancelled without payment of any
consideration by PNC as of Grantee’s Termination Date.

(b) If, at the time Grantee ceases to be employed by the Corporation, Grantee
could still satisfy the service requirements for all or a portion of the Award
pursuant to Section 5.2(vi) provided that Grantee satisfies all of the
conditions, if any, required by the Compensation Committee or its delegate or
other PNC Designated Person for such provision to apply within the time so
specified by the Compensation Committee or its delegate or other PNC Designated
Person and/or that provision, then the potential forfeiture of that portion of
the Award for failure to meet the service requirements set forth in Section 5.2
(and payment with respect to Dividend Equivalents with respect to that portion
of the Award) will be suspended until the earliest to occur of the following:
(1) Grantee’s failing to meet the service requirements of Section 5.2 upon the
failure to satisfy such conditions at all or to satisfy such conditions within
any time period specified by the Compensation Committee or its delegate or other
PNC Designated Person for such purpose or, if earlier or if no such time period
is specified by the Compensation Committee or its delegate or other PNC
Designated Person, within the time period otherwise



--------------------------------------------------------------------------------

specified in such provision (i.e., no later than by the end of the day
immediately preceding the 3rd, 4th or 5th anniversary of the Award Grant Date,
as the case may be, with respect to the First, Second or Third Tranche of the
RSUs, as applicable); (2) the timely satisfaction of such conditions, if any,
such that Grantee is considered to have met the service requirements of
Section 5.2 for purposes of that portion of the Award; (3) Grantee’s death; or
(4) the occurrence of a Change of Control.

If such suspension is resolved adverse to Grantee pursuant to clause (1) above,
then all such outstanding Restricted Share Units, together with all payments
with respect to the related Dividend Equivalents that had been suspended pending
such resolution, will be automatically forfeited and cancelled without payment
of any consideration by PNC, effective as of Grantee’s Termination Date.

If such suspension is resolved pursuant to clause (2) above or by the occurrence
of an event set forth in clause (3) or (4) above, then vesting of such
Restricted Share Units will proceed in accordance with Section 6, as applicable,
any Dividend Equivalents payments that had been suspended shall be paid, and
payment of ongoing Dividend Equivalents, if any, shall resume in accordance with
Section 4 as applicable. No interest shall be paid with respect to any suspended
payments.

5.4 Forfeiture Upon Termination for Cause or Pursuant to Detrimental Conduct
Provisions.

(a) Termination for Cause. In the event that Grantee’s employment with the
Corporation is terminated by the Corporation for Cause prior to the 5th
anniversary of the Award Grant Date and prior to the occurrence of a Change of
Control, if any, then all then outstanding Restricted Share Units, together with
the right to receive any payment on or after Grantee’s Termination Date with
respect to the Dividend Equivalents related to those Restricted Share Units,
will be forfeited and cancelled without payment of any consideration by PNC as
of Grantee’s Termination Date.

(b) Detrimental Conduct. At any time prior to the date that such Restricted
Share Units vest in accordance with Section 6, Restricted Share Units, or
specified portion thereof, and related Dividend Equivalents, including Dividend
Equivalents that may already have been paid to Grantee, will be forfeited and
cancelled, without payment of any consideration by PNC, on the date and to the
extent that PNC, acting by the Compensation Committee or its delegate or other
PNC Designated Person (as defined in Section 12), as applicable, (1) determines
in its sole discretion that Grantee has engaged in Detrimental Conduct (as
defined in Section 12), and, if so, (2) determines in its sole discretion to so
cancel all or a specified portion of the Restricted Share Units that have not
yet vested in accordance with Section 6 and of the Dividend Equivalents related
to such Restricted Share Units, including Dividend Equivalents related to such
Restricted Share Units that may already have been paid to Grantee, on the basis
of such determination that Grantee has engaged in Detrimental Conduct as set
forth in Section 12.11, whether such determination is made during the period of
Grantee’s employment with the Corporation or after Grantee’s Termination Date;
provided, however, that (i) no determination that Grantee has engaged in
Detrimental Conduct may be made on or after the date of Grantee’s death and



--------------------------------------------------------------------------------

Detrimental Conduct will not apply to conduct by or activities of successors to
the Restricted Share Units and related Dividend Equivalents by will or the laws
of descent and distribution in the event of Grantee’s death; (ii) in the event
that Grantee’s termination of employment was a Qualifying Anticipatory
Termination, no determination that Grantee has engaged in Detrimental Conduct
may be made on or after Grantee’s Termination Date; (iii) no determination that
Grantee has engaged in Detrimental Conduct may be made between the time PNC
enters into an agreement providing for a Change of Control and the time such
agreement either terminates or results in a Change of Control; and (iv) no
determination that Grantee has engaged in Detrimental Conduct may be made after
the occurrence of a Change of Control.

5.5 Suspension and Forfeiture Related to Judicial Criminal Proceedings. If any
criminal charges are brought against Grantee, in an indictment or in other
analogous formal charges commencing judicial criminal proceedings, alleging the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation, then to the extent that the
Restricted Share Units or any portion thereof are still outstanding and have not
yet vested, the Compensation Committee or its delegate or other PNC Designated
Person may determine that the vesting of those Restricted Share Units and any
further Dividend Equivalents payments will be suspended.

Any such suspension of vesting will continue until the earliest to occur of the
following:

(1) resolution of the criminal proceedings in a manner that results in a
conviction (including a plea of guilty or of nolo contendere) of Grantee for, or
any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation;

(2) resolution of the criminal proceedings in one of the following ways: (i) the
charges as they relate to such alleged felony have been dismissed (with or
without prejudice); (ii) Grantee has been acquitted of such alleged felony; or
(iii) a criminal proceeding relating to such alleged felony has been completed
without resolution (for example, as a result of a mistrial) and the relevant
time period for recommencing criminal proceedings relating to such alleged
felony has expired without any such recommencement;

(3) Grantee’s death; and

(4) the occurrence of a Change of Control.

If the suspension is terminated by the occurrence of an event set forth in
clause (1) above, those Restricted Share Units, together with all payments with
respect to the related Dividend Equivalents that had been suspended, will, upon
such occurrence, be automatically forfeited, will not vest or be eligible to
vest, and will be cancelled without payment of any consideration by PNC.

If the suspension is terminated by the occurrence of an event set forth in
clause (2), (3) or (4) above, then vesting of those Restricted Share Units will
proceed in accordance with Section 6, as applicable, any Dividend Equivalents
payments that had been suspended will be paid, and payment of ongoing Dividend
Equivalents, if any, will resume in accordance with Section 4 as applicable. No
interest will be paid with respect to any suspended payments.



--------------------------------------------------------------------------------

5.6 Clawback, Adjustment or Recoupment. Restricted Share Units and related
Dividend Equivalents are also subject to rescission, cancellation or recoupment,
in whole or in part, if, when and to the extent so provided under any clawback,
adjustment or similar policy of PNC in effect on the Award Grant Date (including
PNC’s 2012 Incentive Compensation Adjustment and Clawback Policy as amended from
time to time) or that may be established thereafter and to any clawback or
recoupment that may be required by applicable law or regulation.

6. Vesting and Settlement of Restricted Share Units.

6.1 Vesting. Grantee’s outstanding Restricted Share Units will vest upon the
earliest to occur of the events set forth in the subclauses below, provided that
those Restricted Share Units have not been forfeited prior to such vesting event
pursuant to any of the provisions of Section 5 and remain outstanding at that
time:

(i) the 3rd anniversary of the Award Grant Date in the case of the First Tranche
of RSUs, the 4th anniversary of the Award Grant Date in the case of the Second
Tranche of RSUs, and the 5th anniversary of the Award Grant Date in the case of
the Third Tranche of RSUs, as the case may be, or, if later, on the date as of
which any suspension imposed with respect to those Restricted Share Units
pursuant to Section 5.5 is lifted without forfeiture of such share units and
they vest, as applicable;

(ii) the date of Grantee’s death; and

(iii) the end of the day immediately preceding the day a Change of Control
occurs.

Restricted Share Units that have been forfeited pursuant to the provisions of
Section 5 are not eligible for vesting, will not settle and will be cancelled
without payment of any consideration by PNC.

The period during which Dividend Equivalents will be paid with respect to the
Dividend Equivalents related to an applicable Tranche of Restricted Share Units,
or portion thereof, will end and such Dividend Equivalents will terminate on the
vesting date for such Tranche of Restricted Share Units, or applicable portion
thereof, in accordance with Section 6 or on the cancellation date for such
Tranche of Restricted Share Units, or applicable portion thereof, in accordance
with Section 5, as applicable.

6.2 Settlement. Restricted Share Units that have vested pursuant to the
applicable provisions of Section 6.1 and that remain outstanding will be paid
out at the time set forth in Section 6.3 either by delivery to Grantee of that
number of whole shares of PNC common stock equal to the number of outstanding
vested Restricted Share Units being settled or as otherwise provided pursuant to
Section 8 if applicable.



--------------------------------------------------------------------------------

No fractional shares will be delivered to Grantee. If the outstanding vested
Restricted Share Units being settled include a fractional interest, such
fractional interest will be liquidated and paid to Grantee in cash on the basis
of the then current Fair Market Value (as defined in Section 12) of PNC common
stock as of the vesting date (or as of the scheduled payment date pursuant to
subsection (2) of the third bullet under Section 6.3 if payment is made pursuant
to that provision as necessary) or in any case as otherwise provided in
Section 10 or in Section 8 as applicable.

6.3 Payout Timing. Payment will be made to Grantee in settlement of Restricted
Share Units that have vested and remain outstanding as soon as practicable after
the vesting date set forth in the applicable subclause of Section 6.1 for such
Restricted Share Units, generally within 30 days but no later than December 31st
of the calendar year in which the vesting date occurs, subject to the provisions
of the following bullets, if applicable. No interest will be paid with respect
to any such payments made pursuant to this Section 6.

 

  •   In the event that the vesting date pursuant to Section 6.1(i) is the date
as of which any suspension imposed pursuant to Section 5.5 is lifted, payment
will be made no later than the earlier of (a) 30 days after the vesting date and
(b) December 31st of the calendar year in which the vesting date occurs.

 

  •   Where vesting occurs pursuant to Section 6.1(ii) upon Grantee’s death,
payment will be made no later than December 31st of the calendar year in which
Grantee’s death occurred or, if later, the 15th day of the 3rd calendar month
following the date of Grantee’s death.

 

  •   Where vesting occurs pursuant to Section 6.1(iii) due to the occurrence of
a Change of Control:

 

  (1) If, under the circumstances, the Change of Control is a permissible
payment event under Section 409A of the U.S. Internal Revenue Code, payment will
be made as soon as practicable after the Change of Control date, but in no event
later than December 31st of the calendar year in which the Change of Control
occurs or, if later, by the 15th day of the third calendar month following the
date on which the Change of Control occurs, other than in unusual circumstances
where a further delay thereafter would be permitted under Section 409A of the
U.S. Internal Revenue Code, and if such a delay is permissible, as soon as
practicable within such limits.

 

  (2) If, under the circumstances, payment at the time of the Change of Control
would not comply with Section 409A of the U.S. Internal Revenue Code, then
payment will be made as soon as practicable after the date that would have been
the scheduled vesting date for such Restricted Share Units had they vested
pursuant to Section 6.1(i) rather than pursuant to Section 6.1(iii), but in no
event later than December 31st of the calendar year in which such scheduled
vesting date occurs.



--------------------------------------------------------------------------------

  •   Where vesting occurs pursuant to Section 6.1(iii) due to the occurrence of
a Change of Control and payment is scheduled, pursuant to subsection (2) of the
bullet above, for as soon as practicable after the date that would have been the
scheduled vesting date for such Restricted Share Units had they vested pursuant
to Section 6.1(i) rather than pursuant to Section 6.1(iii), but Grantee dies
prior to that scheduled payout date, payment will be made no later than
December 31st of the calendar year in which Grantee’s death occurred or, if
later (but not beyond the end of the calendar year in which the vesting would
have occurred had such RSUs vested pursuant to Section 6.1(i) rather than
pursuant to Section 6.1(iii)), the 15th day of the 3rd calendar month following
the date of Grantee’s death.

Delivery of shares and/or other payment pursuant to the Award will not be made
unless and until all applicable tax withholding requirements with respect to
such payment have been satisfied in accordance with Section 10.

If there is a dispute regarding payment of a final award amount, PNC will settle
the undisputed portion of the award amount, if any, within the time frame set
forth above in this Section 6.3, and will settle any remaining portion as soon
as practicable after such dispute is finally resolved but in any event within
the time period permitted under Section 409A of the U.S. Internal Revenue Code.

7. No Rights as Shareholder Until Issuance of Shares. Grantee will have no
rights as a shareholder of PNC by virtue of this Award unless and until shares
of PNC common stock are issued and delivered in settlement of outstanding vested
Restricted Share Units pursuant to and in accordance with Section 6.

8. Capital Adjustments.

8.1 Except as otherwise provided in Section 8.2, if applicable, if corporate
transactions such as stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by PNC
(“Corporate Transactions”) occur prior to the time, if any, that outstanding
vested Restricted Share Units are settled and paid, the Compensation Committee
or its delegate shall make those adjustments, if any, in the number, class or
kind of Restricted Share Units and related Dividend Equivalents then outstanding
under the Award that it deems appropriate in its discretion to reflect Corporate
Transactions such that the rights of Grantee are neither enlarged nor diminished
as a result of such Corporate Transactions, including without limitation
(a) measuring the value per share unit of any share-denominated award amount
authorized for payment to Grantee pursuant to Section 6 by reference to the per
share value of the consideration payable to a PNC common shareholder in
connection with such Corporate Transactions and (b) authorizing payment of the
entire value of any award amount authorized for payment to Grantee pursuant to
Section 6 to be paid in cash at the applicable time specified in Section 6.



--------------------------------------------------------------------------------

All determinations hereunder will be made by the Compensation Committee or its
delegate in its sole discretion and will be final, binding and conclusive for
all purposes on all parties, including without limitation Grantee.

8.2 Upon the occurrence of a Change of Control, (a) the number, class and kind
of Restricted Share Units and related Dividend Equivalents then outstanding
under the Award will automatically be adjusted to reflect the same changes as
are made to outstanding shares of PNC common stock generally, (b) the value per
share unit of any share-denominated award amount will be measured by reference
to the per share value of the consideration payable to a PNC common shareholder
in connection with such Corporate Transaction or Transactions if applicable, and
(c) if the effect of the Corporate Transaction or Transactions on a PNC common
shareholder is to convert that shareholder’s holdings into consideration that
does not consist solely (other than as to a minimal amount) of shares of PNC
common stock, then the entire value of any payment to be made to Grantee
pursuant to Section 6 will be made solely in cash at the applicable time
specified by Section 6.

9. Prohibitions Against Sale, Assignment, etc.; Payment to Legal Representative.

(a) Restricted Share Units and related Dividend Equivalents may not be sold,
assigned, transferred, exchanged, pledged, or otherwise alienated or
hypothecated.

(b) If Grantee is deceased at the time any outstanding vested Restricted Share
Units are settled and paid out in accordance with the terms of Section 6, such
delivery of shares and/or other payment will be made to the executor or
administrator of Grantee’s estate or to Grantee’s other legal representative as
determined in good faith by PNC.

(c) Any delivery of shares or other payment made in good faith by PNC to
Grantee’s executor, administrator or other legal representative, or retained by
PNC for taxes pursuant to Section 10, will extinguish all right to payment
hereunder.

10. Withholding Taxes. Where all applicable withholding tax obligations have not
previously been satisfied, PNC will, at the time any such obligation arises in
connection herewith, retain an amount sufficient to satisfy the minimum amount
of taxes then required to be withheld by the Corporation in connection therewith
from amounts then payable hereunder to Grantee or, if none, from other
compensation then payable to Grantee, or as otherwise determined by PNC.

Unless the Compensation Committee or its delegate or other PNC Designated Person
determines otherwise, where amounts are then payable hereunder to Grantee in the
form of shares of PNC common stock, the Corporation will retain whole shares
from any such amounts until such withholdings in the aggregate are sufficient to
satisfy such minimum required withholding obligation. In the event that amounts
then payable to Grantee include a fractional interest, withholding may be made
in the form of shares with respect to such fractional interest.



--------------------------------------------------------------------------------

In the event that amounts are not then payable hereunder to Grantee in the form
of shares or that such withholdings are otherwise not sufficient to meet the
minimum amount of taxes then required to be withheld, withholding will be made
from any amounts then payable hereunder to Grantee that are settled in cash
until such withholdings in the aggregate are sufficient to satisfy such minimum
required withholding obligation.

If any such withholding is required prior to the time amounts are payable to
Grantee hereunder or if such amounts are not sufficient to satisfy such
obligation in full, the withholding will be taken from other compensation then
payable to Grantee or as otherwise determined by PNC.

For purposes of this Section 10, shares of PNC common stock retained to satisfy
applicable withholding tax requirements will be valued at their Fair Market
Value (as defined in Section 12) on the date the tax withholding obligation
arises.

If Grantee desires to have an additional amount withheld above the required
minimum, up to Grantee’s W-4 obligation if higher, and if PNC so permits,
Grantee may elect to satisfy this additional withholding by payment of cash. The
Corporation will not retain Shares for this purpose. If Grantee’s W-4 obligation
does not exceed the required minimum withholding in connection herewith, no
additional withholding may be made.

11. Employment. Neither the granting of the Restricted Share Units and related
Dividend Equivalents award nor any payment with respect to such Award authorized
hereunder nor any term or provision of the Award Agreement shall constitute or
be evidence of any understanding, expressed or implied, on the part of PNC or
any subsidiary to employ Grantee for any period or in any way alter Grantee’s
status as an employee at will.

12. Certain Definitions. Except where the context otherwise indicates, the
following definitions apply for purposes of the Agreement.

12.1 “Agreement,” “Award Agreement;” “Award;” “Award Grant Date.”

“Agreement” or “Award Agreement” means the Stock-Payable Restricted Share Units
Award Agreement between PNC and Grantee evidencing the Restricted Share Units
with related Dividend Equivalents award granted to Grantee pursuant to the Plan.

“Award” means the Restricted Share Units with related Dividend Equivalents award
granted to Grantee pursuant to the Plan and evidenced by the Award Agreement.

“Award Grant Date” means the Award Grant Date set forth on page 1 of the Award
Agreement and is the date as of which the Restricted Share Units and related
Dividend Equivalents are authorized to be granted by the Compensation Committee
or its delegate in accordance with the Plan.



--------------------------------------------------------------------------------

12.2 “Anticipatory Termination” If Grantee’s employment with the Corporation is
terminated by the Corporation other than for Cause as defined in this
Section 12.2, death or Disability prior to the date on which a Change of Control
occurs, and if it is reasonably demonstrated by Grantee that such termination of
employment (i) was at the request of a third party that has taken steps
reasonably calculated to effect a Change of Control or (ii) otherwise arose in
connection with or in anticipation of a Change of Control, such a termination of
employment is an “Anticipatory Termination.”

For purposes of this Section 12.2, “Cause” shall mean:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by the Board or the CEO that
specifically identifies the manner in which the Board or the CEO believes that
Grantee has not substantially performed Grantee’s duties; or

(b) the willful engaging by Grantee in illegal conduct or gross misconduct that
is materially and demonstrably injurious to PNC or any of its subsidiaries.

For purposes of the preceding clauses (a) and (b), no act or failure to act, on
the part of Grantee, shall be considered willful unless it is done, or omitted
to be done, by Grantee in bad faith and without reasonable belief that Grantee’s
action or omission was in the best interests of the Corporation. Any act, or
failure to act, based upon the instructions or prior approval of the Board, the
CEO or Grantee’s superior or based upon the advice of counsel for the
Corporation, shall be conclusively presumed to be done, or omitted to be done,
by Grantee in good faith and in the best interests of the Corporation.

The cessation of employment of Grantee will be deemed to be a termination of
Grantee’s employment with the Corporation for Cause for purposes of this
Section 12.2 only if and when there shall have been delivered to Grantee, as
part of the notice of Grantee’s termination, a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board, at a Board meeting called and held for the purpose of considering
such termination, finding on the basis of clear and convincing evidence that, in
the good faith opinion of the Board, Grantee is guilty of conduct described in
clause (a) or clause (b) above and, in either case, specifying the particulars
thereof in detail. Such resolution shall be adopted only after (i) reasonable
notice of such Board meeting is provided to Grantee, together with written
notice that PNC believes that Grantee is guilty of conduct described in clause
(a) or clause (b) above and, in either case, specifying the particulars thereof
in detail, and (ii) Grantee is given an opportunity, together with counsel, to
be heard before the Board.

12.3 “Board” means the Board of Directors of PNC.

12.4 “Cause” and “termination for Cause.”



--------------------------------------------------------------------------------

Except as otherwise required by Section 12.2 in connection with the definition
of Anticipatory Termination set forth therein, “Cause” means:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;

(b) a material breach by Grantee of (1) any code of conduct of PNC or any code
of conduct of a subsidiary of PNC that is applicable to Grantee or (2) other
written policy of PNC or other written policy of a subsidiary of PNC that is
applicable to Grantee, in either case required by law or established to maintain
compliance with applicable law;

(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or any of its subsidiaries or any client or customer of PNC
or any of its subsidiaries;

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or

(e) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

The cessation of employment of Grantee will be deemed to have been a termination
of Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when PNC, by PNC’s CEO or his or her designee (or, if
Grantee is the CEO, the Board), determines that Grantee is guilty of conduct
described in clause (a), (b) or (c) above or that an event described in clause
(d) or (e) above has occurred with respect to Grantee and, if so, determines
that the termination of Grantee’s employment with the Corporation will be deemed
to have been for Cause.

12.5 “CEO” means the chief executive officer of PNC.

12.6 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section 12.6(a), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section 12.6(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;



--------------------------------------------------------------------------------

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

12.7 “Compensation Committee” means the Personnel and Compensation Committee of
the Board or such person or persons as may be designated or appointed by that
committee as its delegate or designee.

12.8 “Competitive Activity.”

“Competitive Activity” while Grantee is an employee of the Corporation means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries



--------------------------------------------------------------------------------

(1) engaged in business activities similar to some or all of the business
activities of PNC or any subsidiary or (2) engaged in business activities that
Grantee knows PNC or any subsidiary intends to enter within the next twelve
(12) months, in either case whether Grantee is acting as agent, consultant,
independent contractor, employee, officer, director, investor, partner,
shareholder, proprietor or in any other individual or representative capacity
therein.

“Competitive Activity” on or after Grantee’s Termination Date means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (a) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary as of Grantee’s
Termination Date or (b) engaged in business activities that Grantee knows PNC or
any subsidiary intends to enter within the first twelve (12) months after
Grantee’s Termination Date or, if later and if applicable, after the date
specified in subsection (a), clause (ii) of the definition of Detrimental
Conduct in Section 12.11, in either case whether Grantee is acting as agent,
consultant, independent contractor, employee, officer, director, investor,
partner, shareholder, proprietor or in any other individual or representative
capacity therein.

For purposes of Competitive Activity as defined in this Section 12.8, and for
purposes of the definition of competitive activity in any other PNC restricted
share unit or in any PNC restricted stock, stock option, or other equity-based
award or awards held by Grantee, however, the term subsidiary or subsidiaries
shall not include companies in which the Corporation holds an interest pursuant
to its merchant banking authority.

12.9 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under U.S. generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the U.S. Internal Revenue Code.

12.10 “Corporation” means PNC and its Consolidated Subsidiaries.

12.11 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given or withheld at PNC’s sole discretion), in any Competitive Activity
as defined in Section 12.8 in the continental United States at any time during
the period of Grantee’s employment with the Corporation and extending through
(and including) the first (1st) anniversary of the later of (i) Grantee’s
Termination Date and, if different, (ii) the first date after Grantee’s
Termination Date as of which Grantee ceases to have a service relationship with
the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.



--------------------------------------------------------------------------------

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Compensation Committee or its delegate or
other PNC Designated Person, as applicable, determines that Grantee has engaged
in conduct described in clause (a) or clause (b) above or that an event
described in clause (c) above has occurred with respect to Grantee and, if so,
(1) determines in its sole discretion that Grantee will be deemed to have
engaged in Detrimental Conduct for purposes of the Agreement and (2) determines
in its sole discretion to cancel all or a specified portion of the Restricted
Share Units that have not yet vested in accordance with Section 6 and of the
Dividend Equivalents related to such Restricted Share Units, including Dividend
Equivalents related to such Restricted Share Units that may already have been
paid to Grantee, on the basis of such determination that Grantee has engaged in
Detrimental Conduct.

12.12 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the U.S. Internal Revenue Code, that Grantee either (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Grantee has been determined to
be eligible for U.S. Social Security disability benefits, Grantee will be
presumed to be Disabled as defined herein.

12.13 “Dividend Equivalents” means the opportunity to receive dividend
equivalents granted to Grantee pursuant to the Plan in connection with the
Restricted Share Units to which they relate and evidenced by the Award
Agreement.

12.14 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means (a) the reported closing price, rounded to the nearest
hundredth with 0.005 being rounded upward to 0.01, on the New York Stock
Exchange (or such successor reporting system as PNC may select) for a share of
PNC common stock on such date, or, if no PNC common stock trades have been
reported on such exchange for that day, such closing price, as so rounded, on
the next preceding day for which there were reported trades or, if the
Compensation Committee has so acted, (b) fair market value as determined using
such other reasonable method adopted by the Compensation Committee in good faith
for such purpose that uses actual transactions in PNC common stock as reported
by a national securities exchange or the Nasdaq National Market, provided that
such method is consistently applied.

12.15 “GAAP” or “U.S. generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.



--------------------------------------------------------------------------------

12.16 “Grantee” means the person to whom the Restricted Share Units with related
Dividend Equivalents award is granted and is identified as Grantee on page 1 of
the Agreement.

12.17 “Internal Revenue Code” or “U.S. Internal Revenue Code” means the United
States Internal Revenue Code of 1986 as amended and the rules and regulations
promulgated thereunder.

12.18 “Person” has the meaning specified in the definition of Change of Control
in Section 12.6(a).

12.19 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan as amended from time to time.

12.20 “PNC” means The PNC Financial Services Group, Inc.

12.21 “PNC Designated Person” or “Designated Person” will be: (a) the
Compensation Committee or its delegate if Grantee is (or was when Grantee ceased
to be an employee of the Corporation) either a member of the Corporate Executive
Group (or equivalent successor classification) or subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to PNC securities
(or both); or (b) the Compensation Committee, the CEO, or the Chief Human
Resources Officer of PNC, or any other individual or group as may be designated
by one of the foregoing to act as Designated Person for purposes of the
Agreement.

12.22 “Qualifying Disability Termination” and “Qualifying Anticipatory
Termination” have the respective meanings specified in Section 5.2.

12.23 “Restricted Share Units” or “RSUs” means the Share-denominated award
opportunity of the number of restricted share units specified as the Restricted
Share Units on page 1 of the Award Agreement, subject to capital adjustments
pursuant to Section 8 if any, granted to Grantee pursuant to the Plan and
evidenced by the Award Agreement.

12.24 “SEC” means the United States Securities and Exchange Commission.

12.25 “Section 409A” means Section 409A of the U.S. Internal Revenue Code.

12.26 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

12.27 “Share” means a share of PNC common stock.



--------------------------------------------------------------------------------

12.28 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
U.S. generally accepted accounting principles and Grantee does not continue to
be employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.

12.29 “Tranche” and “First, Second or Third Tranche” have the meanings specified
in Section 3.

13. Grantee Covenants.

13.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 13 and 14 by virtue of receiving this Restricted Share Units with
related Dividend Equivalents award (regardless of whether such share units or
any portion thereof are ultimately settled and regardless of whether any such
dividend equivalents are ultimately paid); that such provisions are reasonable
and properly required for the adequate protection of the business of PNC and its
subsidiaries; and that enforcement of such provisions will not prevent Grantee
from earning a living.

13.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 13.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of Grantee’s Termination Date, or (ii) was a customer
of PNC or any subsidiary for which PNC or any subsidiary provided any services
at any time during the twelve (12) months preceding Grantee’s Termination Date,
or (iii) was, as of Grantee’s Termination Date, considering retention of PNC or
any subsidiary to provide any services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.

Notwithstanding the above, if Grantee’s employment with the Corporation is
terminated by the Corporation and such termination is a Qualifying Anticipatory
Termination, then commencing immediately after such Termination Date, the
provisions of subsections (a) and (b) of this Section 13.2 shall no longer apply
and shall be replaced with the following subsection (c):



--------------------------------------------------------------------------------

(c) No-Hire. Grantee agrees that Grantee shall not, for a period of one year
after Grantee’s Termination Date, employ or offer to employ, solicit, actively
interfere with PNC’s or any PNC affiliate’s relationship with, or attempt to
divert or entice away, any officer of PNC or any PNC affiliate.

13.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
shall not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

13.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”). Grantee
agrees to assign and hereby does assign to PNC or its designee all of Grantee’s
right, title and interest, including copyrights and patent rights, in and to all
Developments. Grantee shall perform all actions and execute all instruments that
PNC or any subsidiary shall deem necessary to protect or record PNC’s or its
designee’s interests in the Developments. The obligations of this Section 13.4
shall be performed by Grantee without further compensation and shall continue
beyond Grantee’s Termination Date.

14. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

14.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
Federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

14.2 Equitable Remedies. A breach of the provisions of any of Sections 13.2,
13.3 or 13.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.



--------------------------------------------------------------------------------

14.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 13.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

14.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

14.5 Severability. The restrictions and obligations imposed by Sections 13.2,
13.3, 13.4, 14.1 and 14.7 are separate and severable, and it is the intent of
Grantee and PNC that if any restriction or obligation imposed by any of these
provisions is deemed by a court of competent jurisdiction to be void for any
reason whatsoever, the remaining provisions, restrictions and obligations shall
remain valid and binding upon Grantee.

14.6 Reform. In the event any of Sections 13.2, 13.3 and 13.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

14.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 13.2, 13.3 and 13.4.

14.8 Compliance with U.S. Internal Revenue Code Section 409A. It is the
intention of the parties that the Award and the Agreement comply with the
provisions of Section 409A of the U.S. Internal Revenue Code to the extent, if
any, that such provisions are applicable to the Agreement, and the Agreement
will be administered by PNC in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A
of the U.S. Internal Revenue Code, Grantee agrees that PNC may, without the
consent of Grantee, modify the Agreement and the Award to the extent and in the
manner PNC deems necessary or advisable or take such other action or actions,
including an amendment or action with retroactive effect, that PNC deems
appropriate in order either to preclude any such payments or benefits from being
deemed “deferred compensation” within the meaning of Section 409A of the U.S.
Internal Revenue Code or to provide such payments or benefits in a manner that
complies with the provisions of Section 409A of the U.S. Internal Revenue Code
such that they will not be taxable thereunder.



--------------------------------------------------------------------------------

14.9 Applicable Law; Clawback, Adjustment or Recoupment. Notwithstanding
anything in the Agreement, PNC will not be required to comply with any term,
covenant or condition of the Agreement if and to the extent prohibited by law,
including but not limited to Federal banking and securities regulations, or as
otherwise directed by one or more regulatory agencies having jurisdiction over
PNC or any of its subsidiaries, and further, to the extent applicable to
Grantee, the Award, and any right to receive and retain any Shares or other
value pursuant to the Award, will be subject to rescission, cancellation or
recoupment, in whole or in part, if, when and to the extent so provided under
any clawback, adjustment or similar policy of PNC in effect on the Award Grant
Date or that may be established thereafter and to any clawback or recoupment
that may be required by applicable law or regulation.

14.10 Subject to the Plan and Interpretations. In all respects the Award and the
Agreement are subject to the terms and conditions of the Plan, which has been
made available to Grantee and is incorporated herein by reference; provided,
however, the terms of the Plan shall not be considered an enlargement of any
benefits under the Agreement. Further, the Award and the Agreement are subject
to any interpretation of, and any rules and regulations issued by, the
Compensation Committee, or its delegate or under the authority of the
Compensation Committee, whether made or issued before or after the Award Grant
Date.

14.11 Headings; Entire Agreement. Headings used in the Agreement are provided
for reference and convenience only, shall not be considered part of the
Agreement, and shall not be employed in the construction of the Agreement. The
Agreement constitutes the entire agreement between Grantee and PNC with respect
to the subject matters addressed herein, and supersedes all other discussions,
negotiations, correspondence, representations, understandings and agreements
between the parties concerning the subject matters hereof.

14.12 Modification. Modifications or adjustments to the terms of this Agreement
may be made by PNC as permitted in accordance with the Plan or as provided for
in this Agreement. No other modification of the terms of this Agreement shall be
effective unless embodied in a separate, subsequent writing signed by Grantee
and by an authorized representative of PNC.

15. Acceptance of Award; PNC Right to Cancel; Effectiveness of Agreement. If
Grantee does not accept the Award by executing the Agreement and delivering an
executed copy of the Agreement to PNC, without altering or changing the terms of
the Agreement in any way, within 30 days of receipt by Grantee of a copy of the
Agreement, PNC may, in its sole discretion, withdraw its offer and cancel the
Award at any time prior to Grantee’s delivery to PNC of an unaltered and
unchanged copy of the Agreement so executed by Grantee. Otherwise, upon such
execution and delivery of the Agreement by both PNC and Grantee, the Agreement
is effective as of the Award Grant Date.

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Grant Date.



--------------------------------------------------------------------------------

THE PNC FINANCIAL SERVICES GROUP, INC. By:   Chief Executive Officer ATTEST:  
By:   Corporate Secretary ACCEPTED AND AGREED TO by GRANTEE

 

Grantee  